UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: For the transition period fromto Commission File Number 1-14742 JINPAN INTERNATIONAL LIMITED (Exact name of Registrant as specified in its charter) British Virgin Islands (Jurisdiction of incorporation or organization) c/o Hainan Jinpan Electric Company, Ltd No. 168 Nanhai Avenue (Building No. 7), Haikou Free Trade Zone Haikou, Hainan People’s Republic of China (Address of principal executive offices) Mark Du, Chief Financial Officer 390 Veterans Boulevard Carlstadt, NJ 07072 Telephone: (201) 460-8778 (x140) Facsimile: (201) 460-8775 mdu@jstusa.net (Name, Telephone, E-mail and/or Facsimile Number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Common Shares, $0.0045 par value per share (Title of Class) NASDAQ (Name of each exchange on which registered) Securities registered or to be registered pursuant to Section 12(g) of the Act:None. Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:None. Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 16,395,456 Common Shares, par value $0.0045 per share Indicate by check mark is the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 o Item 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Table of Contents FORWARD-LOOKING STATEMENTS 1 PART I Item 1. Identity of Directors, Senior Management and Advisors 2 Item 2. Offer Statistics and Expected Timetable 2 Item 3. Key Information 2 Item 4. Information on the Company 16 Item 4A. Unresolved Staff Comments 36 Item 5. Operating and Financial Review and Prospects 36 Item 6. Directors, Senior Management and Employees 46 Item 7. Major Shareholders and Related Party Transactions 50 Item 8. Financial Information 51 Item 9. The Offer and Listing 53 Item 10. Additional Information 54 Item 11. Quantitative and Qualitative Disclosure of Market Risk 60 Item 12. Description of Securities Other than Equity Securities 61 Part II Item 13. Defaults, Dividend Arrearages and Delinquencies 61 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 61 Item 15. Controls and Procedures 61 Item 16A. Audit Committee Financial Expert 62 Item 16B. Code of Ethics 62 Item 16C. Principal Accountant Fees and Services 62 Item 16D. Exemptions from the Listing Standards for Audit Committees 63 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 63 Item 16F. Change in Registrant’s Certifying Accountant 63 Item 16G. Corporate Governance 63 Item 16H. Mine Safety Dislcosure 63 Part III Item 17. Financial Statements 63 Item 18. Financial Statements 64 Item 19. Exhibits 64 SIGNATURES 67 Financial Statements Reports of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets as of December 31, 2012 and 2011 F-3 Consolidated Statements of Comprehensive Income for the years ended December 31, 2012, 2011 and 2010 F-4 Consolidated Statements of Shareholders’ Equity for the years ended December 31, 2012, 2011 and 2010 F-5 Consolidated Statements of Cash Flows for the years ended December 31, 2012, 2011 and 2010 F-6 Notes to Consolidated Financial Statements F-7 FORWARD-LOOKING STATEMENTS All statements made in this Annual Report on Form 20-F other than purely historical information are “forward-looking statements” within the meaning of the federal securities laws. Forward-looking statements include statements regarding future plans and objectives. These statements may be preceded or followed by or otherwise include the words “believes,” “expects,” “anticipates,” “intends,” “continues,” “plans,” “estimates,” “projects” or similar expressions or statements that events “will,” “should,” “could,” “might” or “may” occur. These statements are only our current expectations. These statements appear throughout this Annual Report on Form 20-F, including under “Item 3. Key Information – Risk Factors” and “Item 5 – Operating and Financial Review and Prospects.” They are based on our management’s beliefs and assumptions and on information currently available to our management. Forward-looking statements involve risks, uncertainties and assumptions. Although we do not make forward-looking statements unless we believe we have a reasonable basis for doing so, we cannot guarantee their accuracy. Actual results may differ materially from those expressed in these forward-looking statements due to a number of uncertainties and risks, including the risks described in this Annual Report and other risks, including: ● our ability to successfully implement our business strategy; ● the impact of existing and new competitors in the markets in which we compete, including competitors that may offer less expensive products and services, more desirable or innovative products or technological substitutes, or have more extensive resources or better financing; ● the effects of rapid technological changes and vigorous competition in the markets in which we operate; ● uncertainties about the future growth in electricity consumption and infrastructure development in the markets in which we operate; ● other factors or trends affecting the industry generally and our financial condition in particular; ● the effects of the higher degree of regulation or level of taxation in the markets in which we operate; ● general economic and political conditions in the countries in which we operate or other countries which have an impact on our business activities or investments; ● the monetary and interest rate policies of the countries in which we operate; ● changes in competition and the pricing environments in the countries in which we operate;and ● changes in exchange rates. . We caution you not to place undue reliance on the forward-looking statements, which speak only as of the date of this Annual Report on Form 20-F. Except as required by law, we are not under any obligation, and expressly disclaim any obligation, to update or alter any forward-looking statements, whether as a result of new information, future events or otherwise. All subsequent forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section and Item 3. Key Information – Risk Factors”. 1 PART I Unless specifically referenced, the following entities are collectively referred in this annual report as “we,” “us” or “our”: Jinpan International Limited (“Jinpan International”), a British Virgin Islands business company; Jinpan International (USA) Limited (“Jinpan USA”), a New York corporation and wholly owned subsidiary of Jinpan International; Jinpan Realty Group, LLC (“Jinpan Realty”), a New Jersey limited liability company and wholly owned subsidiary of Jinpan USA; Jinpan Electric (China) Company Limited (“Jinpan China”), a foreign funded PRC limited liability company and wholly owned subsidiary of Jinpan International; Hainan Jinpan Electric Company Limited (“Hainan Jinpan”), a sino-foreign cooperative venture owned by Jinpan International and Wuhan Jinpan Electric Company Ltd.; Hainan Jinpan R&D Company Limited (“Hainan Jinpan R&D”). a Chinese enterprise wholly-owned by Hainan Jinpan; Wuhan Jinpan Electric Company Limited (“Wuhan Jinpan”), a Chinese enterprise wholly owned by Jinpan China; Shanghai Jinpan Electric (Group) Company Limited (“Shanghai Jinpan”), a Chinese enterprise owned by Jinpan China and Hainan Jinpan; Jinpan Electric Group Alternative Energy Equipment (Shanghai) Co. Ltd. (“Jinpan Alternative Energy”), a Chinese enterprise wholly owned by Shanghai Jinpan; Jinpan Electric Group Transmission and Distribution Automation Equipment (Shanghai) Co. Ltd. (“Jinpan T&D”), a Chinese enterprise wholly owned by Shanghai Jinpan; Shanghai Dong Dian International Trading Co. Ltd.(“Shanghai Dong Dian”), a Chinese enterprise wholly owned by Shanghai Jinpan; and Shanghai Pan-Ding Investment Co. Ltd. (“Shanghai Panding”), a Chinese enterprise wholly owned by Shanghai Jinpan. Guilin Jun Tai Fu Electric Co. Ltd. (“Guilin JTF”), which prior to November 1, 2012 was named Guilin Jun Tai Fu Construction and Development Co. Ltd.,a Chinese enterprise wholly owned by Hainan Jinpan. Item 1. Identity of Directors, Senior Management and Advisors Not Applicable. Item 2. Offer Statistics and Expected Timetable Not Applicable. Item 3. Key Information A.Selected Financial Data 2 The following selected financial data should be read in conjunction with “Item 5. Operating and Financial Review and Prospects” and the consolidated financial statements and notes included in this Annual Report on Form 20-F. We prepare our historical consolidated financial statements in accordance with generally accepted accounting principles in the United States (U.S. GAAP). The following selected financial data have been derived from our audited consolidated financial statements for each of the years from 2008 to 2012. The selected consolidated statement of income data for the years 2010, 2011, and 2012, and the selected consolidated balance sheet data at December 31, 2011 and 2012, have been derived from our audited consolidated financial statements set forth in “Item 18. Financial Statements.” The selected consolidated statement of income data for the years 2008 and 2009, and the selected consolidated balance sheet data at December 31, 2008, 2009 and 2010, has been derived from our previously published audited consolidated financial statements, which are not included in this report. These selected financial data should be read in conjunction with our consolidated financial statements and the notes thereto and are qualified entirely by reference to such consolidated financial statements. Year ended December 31, US$(1) RMB RMB RMB RMB RMB (In thousands, except per share and share data) Income Statement Data: Net sales Costs of goods sold ) Gross profit Selling and administrative expenses ) Income from operations Interest expense ) Non operating income Income before income taxes Income taxes ) Net income Earnings per share: Basic Diluted Number of shares outstanding:(2) Basic Diluted Dividends per share US$ 0.18 RMB 1.13 US$ 0.14 US$ 0.14 US$ 0.12 US$0.12 Balance Sheet Data: Cash and cash equivalents Total assets Net assets Long term liabilities Equity Cash Flows Data Depreciation Capital expenditures:(3) Ratio of earnings to fixed charges(4) % 3 Our assets and liabilities are translated into United States dollars at the period-end exchange rate which is RMB 6.2855 to 1 US dollar as of December 31, 2012. Revenues and expenses are translated into United Stated dollars at weighted average exchange rates which was RMB 6.2932 to 1 US dollar for the period from January 1, 2012 to December 31, 2012. Equity transactions are translated using historical rates. There are 40,000,000 common shares authorized and 2,000,000 shares of preferred shares authorized as of December 31, 2012. Capital expenditures are comprised of the purchase of equipment, payment for construction-in-progress, and acquisition of land use rights. Earnings consist of income (loss) from continuing operations before income taxes plus fixed charges. Fixed charges consist of interest expenses and amortization of deferred financing fees. 4 Exchange Rate Information As used in this Annual Report, the rate of exchange for Renminbi Yuan, referred to in the financial statements as “RMB” or “Renminbi” or “Yuan,” expressed in U.S. dollars per Renminbi, using the rate published by China state administration of foreign exchange. Renminbi is the lawful currency of the People’s Republic of China or the PRC. The exchange rate published by China administration of foreign exchange on December 31, 2012 was US$1 RMB 6.2932 The following tables describe, for the periods and dates indicated, information concerning the Noon Buying Rate for RMB. Amounts are expressed in RMB per US dollar 1.00. Period Period End Average(1) Low High (RMB per US$1.00) 6.3495 December 2012 January 2013 February 2013 March 2013 April 2013(through April 23) Annual averages are calculated using the noon buying rate on the last business day of each month during the period indicated. Monthly averages are calculated using the average of the daily rates during the relevant period. B.Capitalization and indebtedness Not applicable. C.Reasons for the offer and use of proceeds Not applicable. D.Risk Factors Our business is subject to many risks and uncertainties, which may affect our future financial performance. If any of the events or circumstances described below occurs, our business and financial performance could be harmed, our actual results could differ materially from our expectations and the market value of our securities could decline. The risks and uncertainties discussed below are not the only ones we face. There may be additional risks and uncertainties not currently known to us or that we currently do not believe are material that may harm our business and financial performance. 5 Risks Related to Our Business Our operating results are substantially dependent on one product. In 2012, revenue derived from the sale of cast resin transformers accounted for74.7% of our net sales, or RMB 989.5million (US$ 157.2 million). We expect a significant portion of our revenue to continue to come from the sale of cast resin transformers. Accordingly, our future operating results will depend on the demand for this product. We cannot assure you that the market will continue to demand our product or we will be successful in marketing any new or enhanced products. If our competitors produce new products that are superior to our cast resin transformers in performance or price, demand for our product may decline. A decline in demand for our cast resin transformers as a result of competition, technological change, economic conditions, restrictions on our ability to market this product, or other factors would reduce our total revenues and harm our ability to maintain profitability. Our operating revenues would decline significantly if we lost one or more of our largest customers, which could have a material adverse impact on our business. A significant portion of our operating revenues are concentrated among our largest customers. Sales to our five largest customers in the aggregate for the fiscal years ended December 31, 2010, 2011 and 2012, accounted 18.1%, 27.5%, and 21.3%, respectively, of our net sales. Sales to our largest customer for those same periods accounted for 9.1 %, 14.8%, and 12.7%, respectively, of our net sales. We cannot assure you that any of our principal customers will maintain their volume of business with us or that a similar volume of business will be forthcoming from new or existing customers to replace any lost business. The loss of one or more of these existing principal customers without replacement by a customer of similar volume could have a material adverse effect on our business and financial condition. We sell most of our reactors to one large original equipment manufacturer, or OEM, and any significant decrease of sales of reactors to this large OEM would have a negative effect on the revenues we receive from the sale of reactors. In 2012, revenue derived from the sale of reactors accounted for 5.5% of our net sales, or RMB 72.3 million (US$_11.5 million). We sell most of our reactors to one large OEM. This is in contrast to a more diversified customer base for our cast resin transformers. Any significant decrease in the sale of reactors to this large OEM could have a material adverse effect on revenue derived from the sale of reactors. In addition, if we fail to collect accounts receivable from this large OEM, we could be subject to significant financial exposure. If we lose our key personnel, our ability to operate our company and our results of operations may suffer. Our future growth and success will depend in part on our ability to retain key members of our management who are familiar with our business and our potential markets.If we lose their services or the services of other key personnel, our financial results or business prospects may be harmed. We do not have “key man” or similar insurance on any of these individuals. Additionally, our future growth and success will depend in part on our ability to attract, train and retain sales, marketing, and management personnel. We cannot be certain that we will be able to attract and retain the personnel necessary to manage our operations effectively. Competition for experienced executives from numerous companies may limit our ability to hire or retain personnel on acceptable terms. In addition, many of the companies with which we compete for experienced personnel have greater financial and other resources than we do. Moreover, the employment of non-citizens may be restricted by applicable immigration laws. The current economic and financial recovery in the world’s major economies remains fragile and uneven which may have a material adverse effect on our results. Recovery in the world’s largest economies remains fragile.The pace of the recovery varies among regions and countries.Uncertainties about the recovery may result in a reduction in demand in some or all of our products and downward pressure on pricing of our products, which could adversely affect our business, results of operations and financial condition. The economic and financial situation may result in: (i) customers experiencing a deterioration of their businesses, cash flow shortages and difficulty obtaining financing pursuant to which existing or potential customers may delay or cancel plans to purchase our products and could negatively impact our ability to collect accounts receivable, (ii) suppliers experiencing similar conditions, which could impact their ability to fulfill their obligations to us, (iii) a lower return on our financialinvestments and a lower value on some of our assets, and (iv) an increase in the cost or (v) our inability to finance future projects.Continuing uncertainties about the recovery also make it increasingly difficult for us to predict our revenues and earnings in the future. 6 Our growth may be slowed if demand for electric power slows declines or if there is a decline in fixed asset investment in China. Our products are used for the distribution of electricity.Demand for our products is linked closely to increased demand for electrical power in China. According to the China Electricity Council (“CEC”), China consumed 4.96 trillion KWH of electricity in 2012, up 5.5% over the prior year. We cannot assure that demand for electricity will continue to grow at 2012 rates. Any material decline in the consumption of electricity in China is likely to have an adverse impact on our business. Our products are used ininfrastructure, industrial manufacturing facilities, commercial and residential buildings, and by utilities in building electric grids.Demand for our products is affected by the level of investment in fixed assets.According to the National Bureau of Statistics of China (“NBS”), the completed investment in fixed assets of China in 2012 was 37,467.6 billion Yuan, up by 20.3% percent over the previous year.We cannot assure that the level of investment in fixed assets in China will continue at 2012 rates.Any material decline in fixed asset investment in China is likely to have an adverse impact on our business. Our growth may be slowed if there is a decline in investment in wind energy. We supply power distribution equipment for wind turbine platforms.In 2012, the sale of wind energy products accounted for approximately 11.8% of our net sales, or RMB 156.3 million (US$ 24.8 million).The majority of the wind energy products we sold in 2012 were delivered to Europe and North America. Any material decline of investment in wind energy in the principal markets we serve is likely to have an adverse impact on our business. Increase in cost, disruption of supply or shortage raw materials could harm our business. The principal raw materials we require for our business are (1) silicon steel, which forms the core of our transformers, (2) copper and aluminum foil and wire, which wind around the core to form the coil, and (3) epoxy resin and electric isolation material, which serve as the insulation medium between coils. Prevailing prices for such commodities are subject to fluctuations due to changes in supply and demand and a variety of additional factors beyond our control, such as global political and economic conditions. Historically, prices for some of these raw materials have been volatile and unpredictable, and such volatility is expected to continue.In the event of unexpected increases in raw material costs, we may be unable to increase our prices to offset these increased costs without suffering reduced volume, revenue or operating income. Furthermore, sustained declines in raw materials prices may put downward pressure on the price of our products and increase competition by enabling our competitors to lower the price of their products and lower the barriers of entry for new market entrants, thereby reduce our sales revenue.Currently, we do not hedge against changes in commodity prices. We maintain at least two suppliers for each of the principal raw materials in order to enhance our ability to obtain an adequate supply of high quality, competitively-priced raw materials. We usually keep a two or three month supply of these raw materials in our inventory. However, we cannot guarantee that we will be able to maintain favorable arrangements and relationships with these suppliers. Also, if our suppliers fail to supply these raw materials to us for any reason, including due to adverse financial developments affecting the supplier, and/or due to unexpected demand, labor shortages or disputes, it could have a material adverse effect on our results of operations. Increased competition may result in reduced prices and loss of market share. We primarily compete with several large transformer manufacturers as well as a number of small transformer manufacturers. Most of our major competitors in China are private enterprises or entities with partial state ownership. 7 The market for cast resin transformers in China is highly competitive and we expect increased competition in the future. Increased competition may result in price reductions or loss of market share, which could adversely affect our business, results of operations or financial condition.Our future success will largely depend on our marketing efforts and ability to adapt our product to more applications. We may also face foreign competition in China from firms such as ABB, Siemens, and Starkstrom. These and other competitors in China have greater financial and other resources than we do. Increased domestic competition in China and foreign participation may also have a material adverse effect on our financial condition and results of operations as well as our business and prospects. In addition, we may not be able to compete successfully in the future with existing or new competitors. We may face claims or lawsuits for losses due to the failure of our products that may result in costly litigation and divert attention of our management. Our business exposes us to liability risks that are inherent in the manufacturing and marketing of electric equipment.Any failure of our products could result in direct and consequential losses to our customers, which could result in our customers filing claims or lawsuits against us for losses resulting from the failure of our products. If a litigant were successful against us, it could have an adverse effect on our business, financial condition, results of operations and liquidity. Additionally, a well-publicized actual or perceived problem could adversely affect our market reputation, which could result in a decline in demand for our products.Although we have purchased some product liability and product quality insurance, the scope of these insurance policies does not include all markets to which we sell.Furthermore, the scope and/or amount coverage of these insurance policies may not be sufficient to cover all our costs and losses. We may be subject to trademark infringement claims by third parties that could subject us to financial liability or limit our product offerings, and our competitive position could be harmed if we are unable to protect our trademark. We registered the trademark “JST” with the Trademark Bureau of the State Administration of Industry and Commerce in China. We believe that much of our success in growing sales and market share is due to our focus on providing high quality products and services. Achieving greater customer recognition of our trademark is important to our marketing and expansion efforts. With regard to our current trademark or any future trademarks, we cannot be sure that any one or all of the following scenarios has not occurred or will not occur, any one of which could have a material adverse effect upon us: ● we are unable to register other names or service marks that we may consider important; ● our currently registered trademark or any future registered trademark currently does or will violate the proprietary rights of others; ● our trademarks are not upheld by the Chinese government or its judicial system if challenged; ● we are prevented from using our trademarks; or ● we will not havethe financial resources necessary to enforce or defend our trademarks. ● we have not registered our trademark outside of China and we cannot be certain that the laws of other countries will protect proprietary rights to the same extent as do the laws of China. We may be subject to patent infringement claims by third parties that could subject us to financial liability or limit our product offerings. We own the rights to various utility, invention and design patents which have been granted or are pending. The patents cover aspects of our product and manufacturing technologies.All of our patents have been issued by the Chinese government. To date, we have not filed for patent protection outside of China. Consequently, our patents provide some protection of our technology in China, but they do not provide protection elsewhere. We currently hold a license, granted by Schneider Electric (China) Investment Co. Ltd., for the manufacture of circuit breakers. We manufacture low and medium voltage switchgear products under license from Schneider. We also hold two licenses, granted by Hitran Corporation, for the manufacture of certain VPI reactors with varnish impregnated and dry type insulation used in wind turbine platforms. We also hold a license, granted by Siemens Ltd. China to manufacture SIVACON 8pt low voltage switchboards.If our arrangements with these licensors terminate, or expire without renewal, we could be prohibited from manufacturing and selling these products. We may not be able to enter into other license agreements, or enter into such agreements on commercially reasonable terms, to continue to manufacture switchgears and reactors. Furthermore, we may not be able to redesign our product to avoid infringement. Any required modification of our products or development of new products could also harm our business. 8 Risks Related to Our Chinese Operations We are subject to government regulation and our operating results could be affected by changes in those regulations. Our operations and assets in China are subject to significant political uncertainty. Our business, results of operations and financial condition could be adversely affected by policy changes made by the Chinese government to any of the following: ● laws and regulations, or their interpretation and enforcement thereof, ● confiscatory or increased taxation, ● restrictions on currency conversion and currency devaluations, ● imports, import duties, and sources of supply, or ● the expropriation of private enterprise. Since 1978 China has pursued a series of economic reform policies, including policies that encourage private economic activity and greater economic decentralization.Although China has pursued such policies, the Chinese government may not continue to pursue these policies in the future, these policies may not be successful if pursued or may be significantly altered without notice, or business operations may become subject to the risk of nationalization, which could result in the total loss of any investment in China. In recent years, the Chinese government has implemented laws to streamline the tax code, to close tax loopholes, to reduce levels of economic inequality, and to grow government revenues.These reforms increased the effective rate of taxation on many business enterprises operating in China. Presently,some of our subsidiaries enjoy some form of preferential tax treatment in China. See Item 4 – Business Overview – Doing Business in China - China’s Corporate Income Tax. Although we expect the Chinese government to continue to offer preferential tax treatment to our Chinese subsidiaries, we cannot assure that such policies will continue. Changes in tax law or its application may subject us to increased taxation that could adversely affect our profitability. The Chinese government regulates imports into China of certain materials and capital equipment and may also tax such imports.We can provide no assurance that we can continue to secure the requisite Chinese government approval to import materials and capital equipment needed for our operations or that the Chinese government will not impose taxes or fees on such imports, which may raise of the cost of materials or capital equipment used in our operations.Failure to secure the requisite approvals or the imposition of these costs could have a material adverse effect on our business, results of operations, and financial condition. Despite recent reforms, we may be adversely affected by China’s undeveloped legal system and it may be difficult to enforce our legal rights under Chinese law or for third parties to enforce the laws of the United States or any other state in China. China’s legal system is a civil law system, which is based on written statutes and legal cases with little precedential value. China does not have a well-developed, consolidated body of laws governing foreign investment enterprises and the laws and regulations applicable to various forms of foreign investment in China are relatively new and may require detailed interpretations by government agencies and enforcement bodies. As a result, the administration of laws and regulations by government agencies and court authorities may be subject to considerable discretion in individual cases. As legal systems in China develop, we, like other foreign business entities, may be adversely affected by new laws, changes to existing laws (or new interpretations of the laws) and preemption of provincial or local laws by national laws. In addition, in circumstances where adequate laws do exist, it still may not be possible for us to obtain swift and equitable enforcement of those legal rights under Chinese law. 9 Moreover, because certain directors and officers are non-residents of the United States, it may be difficult for investors to affect service of process upon these non-residents in the United States or to enforce United States judgments against them in China’s courts. There is uncertainty as to whether China’s courts would enforce: ● judgments of U.S. courts obtained against us or these non-resident directors and officers based on the civil liability provisions of the securities laws of the United States or any state; or ● in original actions brought in the People’s Republic of China, liabilities against us or any of these non-resident directors and officers predicated upon the securities laws of the United States or any state. Also, since a majority of our assets are located in China, it may be difficult for an investor who obtains a judgment in the United States or another state to enforce such foreign judgment in China. Such judgment may be further limited by applicable bankruptcy, insolvency, liquidation, arrangement, moratorium or similar laws relating to or affecting creditors’ rights generally and will be subject to a statutory limitation of time within which proceedings may be brought. Any failure by us to control the use or adequately restrict the discharge of hazardous substances or to obtain work safety and professional health approvals, could subject us to potentially significant monetary damages and fines or suspension of our business operations. We utilize potentially toxic, volatile and otherwise hazardous chemicals and wastes in our research and development and production processes, and we are subject to regulations and periodic monitoring by local environmental protection and work safety authorities. In addition, we are required to comply with all PRC national and local environmental protection and work safety laws and regulations. If we fail to comply with relevant environmental, work safety and health laws, regulations and/or administrative rules relating to hazardous materials and chemicals in the future, we may be required to pay fines, suspend production or cease our business operations. In addition, if more stringent regulations are adopted in the future, the costs of compliance with these new regulations could be substantial. Any failure by us to control the use of or to adequately restrict the discharge of hazardous substances could subject us to potentially significant monetary damages and fines or suspension of our business operations. The expansion of our operations internationally may be adversely affected by economic, political, legal and other uncertainties of some foreign countries. Although most of our products are sold to customers based principally in China, we sell to markets worldwide, including but not limited to the U.S., Europe, and Australia. In the future, our international operations and sales may be affected by the following risks, which may adversely affect Chinese companies doing business internationally: ● political and economic risks, including political instability, ● currency controls and exchange rate fluctuations, ● changes in import/export regulations, tariff and freight rates, and ● various forms of protectionist trade legislation that currently exist or have been proposed in some foreign countries. 10 The Renminbi may experience volatility in its exchange rates to certain foreign currencies that could result in foreign currency exchange risks and may adversely affect our financial performance. We receive most of our revenues in Renminbi. The Chinese government imposes control over our foreign currency reserves in part through direct regulation of the conversion of Renminbi into foreign currency and through restrictions on foreign imports. The Renminbi is not freely convertible into foreign currencies. The Renminbi exchange rate to some other currencies can also be volatile. Yet, we may incur foreign currency obligations, such as future purchases of equipment and raw materials from abroad. As a result, we face two risks: first, where our revenues, assets, and declared dividends are translated into other currencies, the translated values may reflect volatility due to exchange rates; and second, we may face higher than anticipated costs for purchases that are required to be made in other currencies. Since 1996, Renminbi has become fully convertible into foreign currency for payments relating to all “current account transactions,” which include, among other things, dividend payments and payments for the import of goods and services, by complying with certain procedural requirements. Foreign currency, which is required for current account transactions, can be bought freely at authorized Chinese banks, so long as the procedural requirements prescribed by law are met. Our PRC subsidiaries may retain foreign exchange in their respective current account bank accounts, subject to a maximum limit set by State Administration of Foreign Exchange (“SAFE”), or its local counterpart, for use in payment of international current account transactions. However, conversion of Renminbi into foreign currencies and of foreign currencies into Renminbi, for payments relating to “capital account transactions,” which principally includes investments and loans, generally requires the approval of SAFE and other relevant PRC governmental authorities. Restrictions on the convertibility of the Renminbi for capital account transactions could affect the ability of our PRC subsidiaries to make investments overseas or to obtain foreign exchange through debt or equity financing, including by means of loans or capital contributions from us. (For more details on SAFE restrictions concerning loans or capital contributions to our subsidiaries, see the risk factor below, “Chinese regulation of loans and direct investment by offshore holding companies to or in PRC entities may delay or prevent us from making loans or capital contributions to our PRC subsidiaries, which could materially and adversely affect our liquidity and our ability to fund and expand our business.”) At the same time, Chinese companies are also required to sell their foreign exchange earnings to authorized Chinese banks. The foreign exchange earnings may be reserved by Chinese companies or sold to authorized Chinese banks, however, both of which shall be subject to relevant approval of SAFE, unless it is otherwise provided by the state. Fluctuation in exchange rates between the U.S. dollar and Renminbi have and will continue to affect our balance sheet and earnings per share in U.S. dollars. Fluctuations in the exchange rate have and will also affect the relative value of any earnings from and the value of any U.S. dollar-denominated investments we make in the future. Limited hedging transactions are available in China to reduce our exposure to exchange rate fluctuations. To date, we have not entered into any hedging transactions in an effort to reduce our exposure to foreign currency exchange risk. While we may decide to enter into hedging transactions in the future, the availability and effectiveness of these hedging transactions may be limited and we may not be able to successfully hedge our exposure at all. In addition, our currency exchange losses may be magnified by Chinese exchange control regulations that restrict our ability to convert RMB into foreign currency. Future inflation in China may inhibit economic activity. Since beginning economic reforms in 1978, China’s economy has experienced periods of rapid expansion and high rates of inflations. The NBS reported that the general level of consumer prices in China in 2012 increased by 2.6% over 2011. The Chinese government has adopted, from time-to-time, various corrective measures to restrict the availability of credit or to regulate growth and contain inflation.To control inflation, the Chinese government may raise interest rates, impose controls on credit and/or prices, or take other actions which could inhibit economy activity in China and adversely affect the market for our products. Our financial performance and prospects could be affected by natural calamities or health epidemics, and we have limited insurance coverage. Our business could be materially and adversely affected by natural calamities (such as earthquake or fire), health epidemics (such as H1N1 influenza, avian influenza, severe acute respiratory syndrome), or other epidemics. Since we keep on site materials, work in progress, and some finished goods ready for shipment, there is a risk that these goods and our premises may be damaged or destroyed by earthquake, fire, and other natural calamities. Any disruption of electricity supply or any outbreak of fire or similar calamities at our premises may result in a disruption of our business. 11 At present, insurance companies in China offer limited coverage for business related risks. As such, we only have a very limited form of insurance for our properties covering loss arising from theft, fire, lightning, and explosives. We do not have any business liability or disruption insurance coverage for our operations and our coverage may not be adequate to compensate for all losses that may occur. Any business disruption, natural disaster, or litigation resulting therefrom could expose us to substantial costs and losses. Failure to comply with the United States Foreign Corrupt Practices Act could subject us to penalties and other adverse consequences. We are subject to the United States Foreign Corrupt Practices Act, which generally prohibits United States companies and certain non-U.S. companies from engaging in bribery or other prohibited payments to foreign officials for the purpose of obtaining or retaining business. Corruption, extortion, bribery, pay-offs, theft and other fraudulent practices occur from time-to-time in China and other foreign countries. Our employees or other agents may engage in such conduct for which we might be held responsible. If our employees or other agents are found to have engaged in such practices, we could suffer severe penalties and other consequences that may have a material adverse effect on our business, financial condition and results of operations. Under China’s new enterprise income tax (“EIT”), we may be subject to increased taxes that could adversely affect our business, operating results, and financial condition. Presently, the corporate income tax rate for companies operating in China is 25%. Prior to January 1, 2008, China imposed an income tax of 33% on nearly all companies and 15% on foreign invested companies operating in special economic zones, manufacturing foreign invested companies operating in eco-tech development zones or high-tech foreign invested companies operating in high-tech development zones) in China. Foreign invested companies were further eligible for preferential tax treatment exemption from EIT for the first two years and a 50% reduction in EIT for the following three years commencing from the first profitable year. China offered the preferential tax treatment to foreign invested companies to attract foreign investment into China. Effective January 1, 2008, a uniform corporate tax rate of 25% is applicable to both domestic and foreign funded companies. Under this new EIT law, the Chinese government may offer preferential tax treatment and tax incentives to qualified high-tech companies to attract high-tech investment in China. Presently, Hainan Jinpan receives preferential tax treatment. However, Hainan Jinpan may be subject to increased tax rate if it is no longer qualified as a high-tech enterprise which could adversely affect our profitability.In addition, under the new EIT law, an enterprise established outside of China with “de facto management bodies” within China is considered a “resident enterprise,” meaning that it can be treated in a manner similar to a Chinese enterprise for enterprise income tax purposes. “De facto management bodies” are defined in the implementation rules for the new EIT law and “tax resident enterprises” interpreted in the relevant circular issued by the State Administration of Taxation. However, currently, no official application of this new “resident enterprise” classification is available. Therefore it is unclear how tax authorities will determine tax residency based on the facts of each case. If the tax authorities determine that we, as a British Virgin Islands holding company, are a “resident enterprise” for EIT purposes, a number of unfavorable tax consequences could follow, including we may be subject to EIT at a rate of 25% on our worldwide taxable income, as well as EIT reporting obligations. It is also possible that the rules regarding “resident enterprise” classification may change in the future and possibly be retroactively applied. On the other hand, under the new EIT law and its implementation rules, a withholding tax of 10% is applicable to dividends payable by foreign-invested enterprises to their foreign investors that are not resident enterprises unless such foreign investors’ jurisdiction of incorporation has a tax treaty with China that provides for a different withholding tax arrangement.If we are considered to be a non-resident enterprise, the dividends we receive with respect to our shares in Jinpan China and 85% investment in Hainan Jinpan would be subject to a 10% withholding tax which will in turn affect the value of your investment in our shares. 12 Chinese regulation of loans and direct investment by offshore holding companies to or in PRC entities may delay or prevent us from making loans or capital contributions to our PRC subsidiaries, which could materially and adversely affect our ability to fund and expand our business. We are an offshore holding company conducting our operations in China through our PRC subsidiaries. Any loans or capital contributions we make to our PRC subsidiaries cannot exceed statutory limits and must be registered with SAFE or its local counterparts. Under applicable PRC law, the government authorities must approve a foreign-invested enterprise’s registered capital amount, which represents the total amount of capital contributions made by shareholders and registered with the business registration authorities. In addition, the authorities must also approve the foreign-invested enterprise’s total investment, which represents the total statutory capitalization of the company, equal to the company’s registered capital plus the amount of foreign loans it is permitted to borrow under the law. The ratio of registered capital to total investment cannot be lower than the minimum statutory requirement and the excess of the total investment over the registered capital represents the maximum amount of foreign borrowings that a foreign invested enterprise is permitted to have under PRC law. If we were to advance funds to our PRC subsidiaries in the form of foreign loans or capital contributions, which exceed the maximum amount of foreign debt that our PRC subsidiaries are permitted to incur, we may have to apply to the relevant government authorities for an increase in their permitted total investment amounts. The various applications could be time-consuming and the outcomes may be uncertain. Concurrently with the loans, we might have to make capital contributions to these subsidiaries to maintain the statutory minimum registered capital and total investment ratio, and such capital contributions involve uncertainties of their own. Furthermore, even if we make loans to our PRC subsidiaries that do not exceed their current maximum amount of foreign borrowings, we will have to register each loan with SAFE or its local counterpart for the issuance of a registration certificate of foreign debts. In practice, it could be time-consuming to complete such SAFE registration process. Although there is no statutory requirement for the total investment amount of a domestic company, any loans we make to our PRC affiliated entities, which are treated as PRC domestic companies rather than foreign-invested enterprises under PRC law, are also subject to various PRC regulations and approvals. Under applicable PRC regulations, international commercial loans to PRC domestic companies are subject to various government approvals and the SAFE registration. We may be unable to complete the necessary government registrations or obtain the necessary government approvals on a timely basis, or at all, with respect to future loans by us to our PRC subsidiaries or PRC affiliated entities or with respect to future capital contributions by us to our PRC subsidiaries. If we fail to complete such registrations or obtain such approvals, our ability to capitalize or otherwise fund our PRC operations may be negatively affected, which could adversely and materially affect our liquidity and our ability to fund and expand our business. We rely principally on dividends paid by our PRC subsidiaries to fund our cash and financing requirements and to pay dividends. Our ability to pay dividends is restricted. As a holding company, we rely principally on dividends and other distributions on equity paid by our PRC subsidiaries for our cash requirements, including funds necessary to pay dividends on our common shares and to service any debt we may incur. In addition, substantially all of our consolidated assets are held by our subsidiaries. Accordingly, our ability to service our debt and to pay dividends on our common shares depends on the results of operations of our subsidiaries, the ability of such subsidiaries to provide us with cash, whether in the form of dividends or otherwise, our ability to pay amounts due on our obligations, and with respect to our ability to pay dividends, upon current and future agreements governing our debts and Chinese and BVI law. Certain debt instruments may restrict our ability, or the ability of our subsidiaries, to pay dividends or make other distributions to us.Hainan Jinpan’s credit facility with Bank of China prohibits it from paying dividends or to make other distributions to its shareholders if in the relevant fiscal year – (i) the net income after tax is zero or negative; (ii) the net income after tax is insufficient to cover accumulated losses in prior fiscal years; (iii) the principal, interest, and other fees due in the fiscal year has not been paid from net income before tax; and (iv) net income before tax is insufficient to make the next payment of principal, interest, and other fees. 13 Hainan Jinpan’s credit facility with the Industrial and Commercial Bank of China prohibits it from paying dividends or to make other distributions if Hainan Jinpan has not paid the interest or other payments due under the loan. Other restrictions include relevant PRC laws and regulations which permit our subsidiaries to pay dividends to us only out of their accumulated profits, if any, determined in accordance with PRC accounting standards and regulations. In addition, some of our subsidiaries in China are required to set aside each year a certain amount of their accumulated after-tax profits, if any, to fund certain statutory reserve and other kinds of funds. These reserves are not distributable as dividends. In addition, applicable Chinese laws and regulations require that before a wholly foreign owned enterprise (such as Jinpan China) or a Sino-foreign equity joint venture enterprise, such as Hainan Jinpan, distribute profits to its shareholders, in our case Jinpan International and Wuhan Jinpan, it must first, provide for any losses still unpaid from previous years, and make allocations, in the proportions as required by Chinese laws or approved by its board of directors, as the case may be, to certain statutory reserve funds. The PCAOB does not have access to the work of the Company’s independent auditors in China. As a public company, our independent auditor is required by law to undergo regular Public Company Accounting Oversight Board (PCAOB) inspections to assess its compliance with U.S. law and professional standards in connection with its audits of financial statements filed with the SEC. The PCAOB, however, is currently unable to inspect the audit work and practices of auditors in China. As a result of this obstacle, investors in U.S. markets who rely on your auditor’s audit reports are deprived of the benefits of PCAOB inspections of auditors. Risks Relating to Our Common Shares We may experience volatility in our share price, which could negatively affect your investment, and you may not be able to resell your shares at or above the price you paid for them. The market price of our common shares may fluctuate significantly in response to a number of factors, some of which are beyond our control, including: ● quarterly variations in operating results; ● changes in financial estimates by securities analysts; ● changes in market valuations of other similar companies; ● announcements by us or our competitors of new products or of significant technical innovations, contracts, acquisitions, strategic partnerships or joint ventures; ● additions or departures of key personnel; ● any deviations in net sales or in losses from levels expected by securities analysts; and ● future sales of common shares. In addition, the stock market has recently experienced volatility due to political and economic events that has often been unrelated to the performance of particular companies. These market fluctuations may cause our share price to fall regardless of our performance. The price of our common shares may be adversely affected by negative market sentiments about U.S. traded China based companies. In the last several years, numerous fraud allegations against U.S. listed China based companies have shaken the confidence of U.S. investors in these companies.This negative market sentiment not only affect the company facing fraud allegations, but may also adversely impact the share price of other U.S. listed China based companies. 14 Future issuance of additional common shares could cause dilution of ownership interests and adversely affect our share price. We may in the future issue our previously authorized and un-issued securities, resulting in the dilution of the ownership interests of our shareholders. We are currently authorized to issue 40,000,000 common shares. The potential issuance of such additional common shares may create downward pressure on the trading price of our common shares. We may also issue additional common shares or other securities that are convertible into or exercisable for common shares for capital-raising or other business purposes. Future sales of substantial amounts of common shares, or the perception that sales could occur, could have a material adverse effect on the price of our common shares. We may not continue to pay cash dividends in the future. We may not continue to pay cash dividends or even if we do, we may not do so at the current rate. We may elect at any time to retain all future earnings for use in the operation of our business and to fund future growth. Any future cash dividends will depend upon our results of operations, financial condition, cash requirements, the availability of a surplus and other factors. For a discussion of the limits on our ability to pay dividends, see “Risk Factors – Risks Related to Our Chinese Operations – We rely principally on dividends paid by our PRC subsidiaries to fund our cash and financing requirements and to pay dividends. Our ability to pay dividends may be restricted.” Because we are a British Virgin Islands company, your rights as a shareholder may be less clearly established as compared to the rights of shareholders of companies incorporated in other jurisdictions. Our corporate affairs are governed by our memorandum of association and articles of association and by the BVI Business Companies Act, 2004. Principles of law relating to such matters as the validity of corporate procedures, the fiduciary duties of management and the rights of our shareholders may differ from those that would apply if we were incorporated in the United States or another jurisdiction. The rights of shareholders under British Virgin Islands law are not as clearly established as are the rights of shareholders in many other jurisdictions. Under British Virgin Islands corporate law, our board of directors may negate or modify the three basic rights of shareholders (the right to vote, the right to an equal share in any dividend paid and the right to an equal share in any distribution of our surplus assets). Additionally, our board of directors could negate any transfer of our common shares between shareholders of record. Thus, our shareholders may have more difficulty protecting their interests in the face of actions by our board of directors than they would have as shareholders of a company incorporated in another jurisdiction. Because we are a British Virgin Islands company with substantially all of our assets and operations in China, you may not be able to enforce judgments against us that are obtained in United States courts. We are incorporated under the laws of the British Virgin Islands and substantially all of our assets and operations are located in China. As a result, it may be difficult for investors to effect service of process upon us within the United States or to enforce against us judgments obtained in the United States courts, including judgments predicated upon the civil liability provisions of the federal securities laws of the United States. We have been advised by British Virgin Islands counsel that judgments of United States courts predicated upon the civil liability provisions of the federal securities laws of the United States may be difficult to enforce in British Virgin Islands courts and that there is doubt as to whether British Virgin Islands courts will enter judgments in original actions brought in British Virgin Islands courts predicated solely upon the civil liability provisions of the federal securities laws of the United States. Our PRC counsel has given us similar advice about the ability of investors to effect service of process upon us within China or to enforce judgments against us obtained in the United States. 15 We may be or become a passive foreign investment company, which could result in adverse U.S. federal income tax consequences to U.S. investors. We may be classified as a passive foreign investment company, or PFIC, by the U.S. Internal Revenue Service for U.S. federal income tax purposes. Such characterization could result in adverse U.S. federal income tax consequences to you if you are a U.S. investor. For example, generally, U.S. investors who owned our common shares during any taxable year in which we are deemed a PFIC, are subject to increased U.S. tax liabilities and reporting requirements for that taxable year and all succeeding years, regardless of whether we actually continue to be a PFIC, although a shareholder election to terminate such deemed PFIC status may be available in certain circumstances. The same adverse U.S. federal income tax consequences will apply to U.S. investors who acquire our common shares during the current taxable year of 2013 or any subsequent taxable year if we are treated as a PFIC for that taxable year. The determination of whether or not we are a PFIC is made on an annual basis and depends on the composition of our income and assets, including goodwill, from time to time. Specifically, we will be classified as a PFIC for U.S. tax purposes for a taxable year if either (a) 75% or more of our gross income for such taxable year is passive income, or (b) 50% or more of the average percentage of our assets during such taxable year either produce passive income or are held for the production of passive income. For such purposes, if we directly or indirectly own 25% or more of the shares of another corporation, we will be treated as if we (a) held directly a proportionate share of the other corporation’s assets, and (b) received directly a proportionate share of the other corporation’s income. Item 4. Information on the Company A. History and Development Jinpan International Limited was incorporated in the British Virgin Islands on April 3, 1997 under the International Business Act of the British Virgin Islands. We are primarily engaged in the design and manufacture of cast resin transformers, switchgears, unit substations, VPI reactors and transformers and other power control and distribution products. Our headquarters are located at 168 Nanhai Avenue (Building 7), Haikou Free Trade Zone, Haikou, Hainan, China, and our telephone number is (86) 898-6681-1301. Our subsidiary, Jinpan USA, has administrative offices located at 390 Veterans Boulevard, Carlstadt, New Jersey 07072 and the telephone number is (201) 460 8778.Our website is www.jinpaninternational.com. Our predecessor, Haikou Jinpan Special Transformers Works (“Haikou Jinpan”), was established in 1993 as a manufacturer of cast resin transformers.On June 30, 1997, we entered into an agreement with Haikou Jinpan to form a joint venture, Hainan Jinpan, pursuant to which Haikou Jinpan received a 15% equity interest in Hainan Jinpan in exchange for its contribution of buildings, equipment, and other production and related facilities to the joint venture and we received an 85% equity interest in Hainan Jinpan for our capital contribution of US$2.1 million. We took over management of Hainan Jinpan from Haikou Jinpan after our acquisition of this 85% interest. On February 13, 2007, we purchased Haikou Jinpan’s 15% interests in Hainan Jinpan for US$11 million. To maintain Hainan Jinpan’s status as a sino-foreign joint venture, we subsequently transferred 15% of its equity interest in Hainan Jinpan to Wuhan Jinpan, a subsidiary of ours that qualifies as a domestically funded limited liability company. Prior to September 2006, Hainan Jinpan was our only subsidiary in China and accounted for substantially all of our assets and sales. In 2005 and 2006, we invested RMB 4.5 million (US$ 0.7 million) and RMB 21 million (US$ 3.1 million), respectively, on capital expenditures mainly to purchase equipment and to expand the Hainan facility. We funded these expenditures with our available cash, funds generated from operations and borrowings under credit facilities from Nan Yan Commercial Bank and the Bank of China. In 2007, we invested RMB 33.1 million (US$4.7 million) to purchase land use right for approximately 20,000 square meters of land in Wuhan and to construct a second manufacturing facility. We financed the acquisition and construction of the Wuhan facility from the proceeds we received from the sale of our common shares in December 2006. Construction of the Wuhan facility began in early 2007 and was completed in May 2008. We began production in June 2008. In 2008, we invested RMB 65.4 million (US$9.6 million) to purchase approximately 71,000 square meters of land use rightand buildings in Shanghai and to construct a third manufacturing facility.We financed the acquisition using RMB 25.4 million (US$ 3.8 million) of our available cash and RMB 40.0 million (US$ 5.8 million) from secured loan facilities.We paid back all our bank loans related to the acquisition of the Shanghai facility by the end of 2009. Construction of the Shanghai facility proceeded in tandem with our need for additional manufacturing capacity. From fourth quarter of 2008 to the end of 2012, we spent RMB 117.7 million (US$18.7 million) to renovate, construct, and equip the Shanghai facility for the manufacture ofVPI transformers and reactors and gas insulated switchgears and to build employee dormitories on site.As the Shanghai facility has sufficient capacity to meet our customers’ demand for VPI products and gas insulated switchgears, currently we do not have plans to further expand the Shanghai facility. 16 In the second quarter of 2011, we acquired Guilin Jun Tai Fu Construction and Development Co. Ltd., later renamed Guilin Jun Tai Fu Electric Co. Ltd., (“Guilin JTF”) for RMB 15 million (US$ 2.3 million) and assumed debt of RMB 44.2 million (US$ 6.7 million) as a result of the acquisition.Guilin JTF’s primary asset is land of approximately 154,000 square meters (38 acres) zoned for industrial development in Guilin, Guangxi province.Guilin JTF also sought local government approval to purchase an adjacent lot of land use right of approximately 178,000 square meters (44 acres), but, to date, the company has not secured the requisite government approval to acquire the adjacent lot.We acquired Guilin JTF to build a large scale manufacturing facility in southwestern China.In early 2012, we began construction of factory buildings, administrative buildings, and employee dormitories in Guilin.We completed their construction in January 2013.Formal production of cast resin transformers at the Guilin facility began at the end of March 2013. We plan to gradually ramp up production at the Guilin facility over the next two to three year period.Our production target in Guilin for 2013 is 2 to 3 million KVA.We believe that the current manufacturing equipment in the Guilin facility can support 6 million KVA of cast resin transformer production.We plan to add more manufacturing equipment on an as needed basis.When fully equipped and utilized, we believe that the Guilin facility can support up to 12 million KVA of cast resin transformer manufacturing capacity.In addition to cast resin transformers, we plan to produce in the future switchgears,unit substations, and other products in our portfolio from the Guilin facility. Capital expenditure for the construction at the Guilin facility and acquisition of manufacturing equipment was RMB 209.5 million (US$ 33.3 million) in 2012.We financed the acquisition of Guiling JTF, construction at the Guilin facility, and the procurement of manufacturing equipment using RMB 157.8 million(US$ 25.1 million) of secured loan facilities.Currently, we do not plan to further expand the Guilin facility. B.Business Overview General overview We design, manufacture and market equipment for the distribution of electricity.Our founders developed one of the first cast resin transformers in China in the early 1980’s.In 1993, our founders established a company that has since become a leading manufacturer of cast resin transformers in China based on a reputation for quality, safety, efficiency, and good customer service. We manufacture medium voltage cast resin transformers for a variety of end uses and applications, including industrial, infrastructure and municipal projects such as factories, real estate developments, airports and subway systems. Our cast resin transformers allow high voltage transmissions of electricity to be distributed to various locations in lower, more usable voltages. We manufacture a range of cast resin transformers distinguished by application and power transforming capabilities.We also have the capability to manufacture customized products designed to meet the customer’s specific needs. We measure production capacity for our transformer products in kilovolt amperes (“KVA”). In addition to cast resin transformers, we also manufacture switchgears, Vacuum Pressure Impregnated(VPI) reactors and transformers, and unit substations.Switchgears control the flow of electricity to and from electrical equipment.We manufacture both conventional and high end gas insulated switchgears.VPI reactors are components of inverters and converters.They limit currents, filter waveforms and attenuate electric noise and harmonics to help balance current and voltage output.We produce VPI reactors for both wind and solar applications.VPI transformers raise and lower voltage.We manufacture VPI transformers that serve as stand-alone units for power distribution and also as component for inverters and converters.We also manufacture variable frequency variable wattage VPI transformers customized for industrial applications.Unit substations are integrated assemblies comprised ofhigh voltage switchgear, a transformer, a low voltage switchgear, a power meter and a power factor compensation device all interconnected with cables or buss bars.Our unit substations transform high voltage electricity to lower voltages that feed into distribution transformers, which then lowers the electric voltage to levels suitable for consumer applications.We measure our production capacity for VPI transformers in KVA and our production capacity for switchgears, reactors, and unit substations in units. 17 Our portfolio of wind energy products in 2012 comprised of cast resin transformers for 2.75MW wind trubines and VPI reactors for both 1.5MW and 2.5MW wind turbine platforms.Cast resin transformers and VPI reactors for wind applications are manufactured at our Haikou and Shanghai facilities respectively. We entered the wind equipment market in 2004 when we first began to supply VPI reactors for 1.5MW wind turbine platforms to an OEM customer. In 2006, we began to supply both reactors and cast resin transformers for 2.5MW wind turbine platforms to the same OEM customer.Most of our wind energy products are sold to one OEM customer.Our top market for our wind energy products are North America followed by Europe. Revenue from the sale of our wind energy products fluctuates with broader market demand for wind turbines and also customer specific issues.Revenue from the sale of wind energy products was RMB 156.3 million in 2012 down from RMB 230.7 million(US$ 36.6 million) in 2011.We received fewer than expected orders for cast resin transformers from our largest OEM customer, which contributed to lower revenue.The OEM customer placed fewer orders in the second half of the year, because the OEM customer plans to field a new wind turbine platform.To qualify as a supplier to the new platform, we had to submit new prototypes compatible with the new platform.In the fourth quarter of 2012, the OEM customer approved our prototypes and qualified us as a supplier of cast resin transformers to its new platform.We received significant orders of cast resin transformers from this customer in the first quarter of 2013.Given the large potential market for wind energy products worldwide, and particularly in China, we are actively working to diversify our OEM customer base for our wind energy products and to establish new sales channels to address markets in China and abroad. Business Strategy We faced a challenging market environment in 2012.In 2012, our annual sales revenue reached US$ 210.5 million and net income reached US$ 14.1 million, decreasing by 3.8% and 41.1% respectively over the 2011 figures.We experienced increased price competition in China, resulting from slower economic growth and historically low materials prices. We also saw a decline in orders from our largest OEM customer for cast resin transformers for wind power applications in the second half of the year.We are addressing these challenges by upgrading our manufacturing capabilities, expanding our product offers, growing our OEM customer base, and focusing on market opportunities in China. Key elements of our business strategy include but are not limited to the following: Leverage our new, state-of-the art manufacturing facility in Guilin to enhance our competitive position. In January 2012, we completed construction of a cast resin transformer manufacturing facility in Guilin.Formal production at the new facility began at the end of the first quarter of 2012. The Guilin facility is our fourth and largest manufacturing facility in China.When fully equipped and utilized, the Guilin facility can support up to 12 million KVA of cast resin transformer manufacturing capacity, which would nearly double the manufacturing capacity that we had prior to the completion of the Guilin facility.We incorporated into the Guilin facility 20 years of cast resin transformer manufacturing expertise.The result is an integrated manufacturing facility that employs state-of-the art manufacturing equipment and streamlines work flow.The Guilin facility is equipped with automated transformer enclosure panel assembly line and computerized transformer coil inventory system that substantially reduced the labor required for these processes. We also re-designed our cast resin transformer to employ fill material that reduces both the environmental impact and risk to the health of our employees during the production process.The new fill material also improves the insulation properties of our transformers.We believe that the streamlined manufacturing process, automated production equipment, and new transformer design can lower the cost of production of our standard cast resin transformers by 5% to 10%.With the completion of the Guilin facility,we are the largest cast resin transformer manufacture in China in terms of capacity.We believe that economy of scale will enable us to reduce the cost of inputs, improve efficiency, and compete aggressively in the market place in China and abroad. 18 Expand and Diversify our Product Offering We continue to expand our product offerings to address new market opportunities.From cast resin transformers, we diversified into related products including switchgears, VPI transformers and reactors, and unit substations.Over the years, we made significant progress in expanding our product offering and adapting our products to new applications through research and development (See Item 5 – Operating and Financing Review and Prospects – Research and Development) and technology licensing.We also maintain licenses for the manufacture of certain VPI reactors (designed for an OEM customer’s wind turbine platform) and for the manufacture of certain circuit breakers and low voltage switchboards. (See Item 4 – Business Overview – Material Agreements). We believe that enriching our product portfolio will enable us to offer a more comprehensive power distribution solutions to our customers, to reach into new markets, and to reduce the risk of overconcentration on one product line. Grow our OEM customer base and leverage our relationships with major OEM customers to expand our global reach. We continue efforts to expand our OEM customer base and to diversify our export sales.By integrating into the global supply chain of OEMs with a global presence, we can leverage the market reach of these OEM customers to effectively address a broader international market for power distribution products.Prior to 2009, we had only one OEM customer that accounted for the bulk of our export sales.In 2010, we successfully qualified as a supplier to a second and third OEM customer.From 2010 to 2012, we gradually diversified our export sales.Revenue from exports in 2012 was approximately US$ 25.7 million.Of this total, export sales to our largest OEM customer was approximately US$ 17 million, exports to our second largest OEM customers was approximately US$ 4.2 million, and exports to other customers accounted for the remaining US$ 4.5 million. We expect to make significant progress in expanding our OEM customer base in 2013. In 2011 and 2012, we submitted prototype cast resin transformers designed for use in on-shore and off-shore wind turbines platforms to independent laboratories for testing as per the qualifications requirements of a Europe based OEM customer that specialized in the development of wind turbines.Despite initial setbacks, the prototypes that we submitted for testing in 2012 successfully met the OEM customer’s qualification requirements.Currently, we are in the process of completing the supplier qualification with this customer and negotiating the terms of sale to this OEM customer.We expect to begin selling cast resin transformers to this new OEM customer in 2013.In addition, we are in the process of completing the qualification for two other OEM customers, which we also anticipate will be completed in 2013. Focus on China’s Growing Electric Infrastructure Market China remained our largest market in 2012.Sales in China of RMB 1,157 million (US$ 183.8 million) accounted for 87.3% of our total sales revenue of RMB 1,325 million(US$ 210.5 million) in 2012.Despite recent moderations in the growth rate of GDP, electricity consumption, and fixed asset investment (See Item 4 – Business Overview – Background information relating to the electric transformer industry in China-Growth Drivers), we believe that the macro-trends in China - urbanization and industrialization - will continue to drive demand for power distribution equipment.We continue to focus on the growth opportunities provided by our home market.As a supplier of medium voltage power distribution products, we sell to broad customer base in both the public and private sectors for variety of utility, industrial, and infrastructure projects.We are a leading manufacturer of cast resin transformers in China and currently also the largest in terms of manufacturing capacity.We believe that we have both the capacity and opportunity to capitalize on growth of China’s power distribution equipment market. Products Cast Resin Transformers Transformers are electrical equipment that change the voltage and the current of electricity to facilitate its efficient transmission and distribution.Transformers are commonly used at power generation facilities to increase voltage and to decrease current in order to transport electric energy across transmission lines. When the electricity reaches the end user, transformers are used to reduce voltage and to increase current to make the electricity suitable for general use.The process of transforming voltage results in energy loss that is released in the form of heat and therefore transformers must contain effective cooling systems.Transformers are differentiated by their cooling systems (this is one of several ways that the transformer industry classifies its products). Dry type transformers dissipate heat directly into the ambient air.Liquid cooled transformers (e.g. oil filled transformers) dissipate heat into liquid mediums. 19 The cast resin transformer is a dry type transformer first developed in Germany in the 1960s as an alternative to oil-filled transformers.In contrast to an oil filled transformer which immerse coils in oil to absorb and disperse heat, the coils of a cast resin transformer are coated with epoxy resin, which is able to withstand temperatures as high as 188 degree Celsius.Heat passes through the epoxy and dissipates into the surrounding air.The cast resin transformer does not compete with oil filled transformers in all applications.Most step up transformers at power plants that increase the voltage to hundreds of thousands of volts are oil filled transformers, because at such high voltages the amount of heat generated is more efficiently dissipated through a liquid medium.However, many step down transformers located in the electricity distribution network and at the end user’s site are dry type transformers.Certain wind and solar farms also use dry type transformers to step up electricity for transmission.The cast resin transformer has several advantages over the oil filled transformer, including greater efficiency, less maintenance requirements, greater fire resistance, and more environmentally friendly (the lack of cooling liquids eliminates the possibility of oil leaks).While oil-filled transformers are still widely used in China and throughout the world, we believe cast resin transformers areincreasing in popularity because ofthese advantages. In a cast resin transformer, the dry epoxy resin coating the transformer coils serve as the insulation medium between coils. To ensure effective insulation, appropriate precautions must be maintained to ensure that any moisture or condensation has been removed when the epoxy resin is cast.Our cast resin transformers use four main types of insulation systems.The insulation systems used are: 155 degree Celsius Class “F” per IEC60076 (International Electrotechnical Commission) and 180 degree Celsius Class “H” for the Chinese market and 150 and 185 degree Celsius per ANSI (American National Standard Institute), IEEE (Institute of Electrical and Electronics Engineers), and NEMA (National Electrical Manufacturers Associations) standards for the U.S. and North American markets. We manufacture cast resin transformers for a wide range of infrastructural and industrial applications, including ● Cast resin dry type distribution (dual voltage) transformers, which are used in a wide range of infrastructural, commercial, and residential developments to step down the voltage of electricity from the electric grid to lower levels; ● Cast resin dry type power transformers, which are used in the electric grid to convert voltages; ● Cast resin dry type excitation rectifier transformers, which are used in power plants to deliver power to the excitation systems for electric generators; ● Cast resin dry type traction rectifier transformers, which are used in subways and light rail systems to deliver power to rail electrification systems; ● Cast resin dry type transformers for variable frequency drives, which are used in wide range of industrial applications to deliver power to drive electric motors; ● Cast resin dry type transformers for marine applications, which are used on board ships or off shore platforms; ● Cast resin dry type transformers for wind applications, which are used in wind farms (either in or outside the wind turbine platform) to step up voltage of the electricity generated for transmission in medium voltage electric grids; ● Cast resin dry type transformers for solar applications, which are used in solar farms to step up voltage of the electricity generated for transmission to medium voltage; ● Cast resin dry type transformers for Polycrystalline Silicon Reduction Furnace, which are used by manufacturers to deliver power to polycrystalline manufacturing facilities; 20 ● Cast resin dry type isolation transformers, which provide galvanic isolation to transfer power between two circuits not connected together and to protect against electric shock and suppress electric noise is sensitive devices; and ● Cast resin dry type transformers with amorphous alloy core, which are energy efficient and used in a wide infrastructural, commercial, and residential to step down voltage of electricity from the electric grid to lower levels. VPI Transformers and Reactors The VPI (Vacuum Pressure Impregnated) transformer is one of two popular dry type transformers (the other being the cast resin dry type transformer).In contrast with the cast resin dry type transformer, the coils of the VPI transformer are coated with varnish (comprised primarily of polyester resin) instead of epoxy resin.The varnish coating serves as an insulation medium.VPI transformers are manufactured using a process that applies varnish coating to the coils in interchanging cycles of pressure and vacuum.The coils are then cured in an oven.This manufacturing process allows for better penetration of the varnish into the coils. The VPI reactor does not change electric voltage.It is an inductor.In an AC circuit, an inductor has the characteristic of storing energy in a magnetic field and is reluctant to a change in current.In a DC circuit, an inductor limits the rate of change of current in a circuit.The VPI reactor is used to filter waveforms and attenuate electric noise and harmonics to help balance current and voltage output in an electrical circuit.It is manufactured using a process similar to that used to produce VPI transformers. We have the engineering capability to design and manufacture VPI transformers and reactors that suit our customers’ specific needs. Presently, we manufacture VPI transformers and reactors customized for a range of infrastructural and industrial applications, including VPI transformers that supply electricity to wind power converters, photo voltaic inverters, uninterrupted power supplies, variable frequency control drives, traction rectifier systems, and for ship board use.Our VPI transformers and reactors are characterized by class H insulation, low loss levels, strong overload handling capacity, low flammability, low noise levels, compact size, and easy installation. Switchgears The switchgear is electric equipment comprised of a combination of electrical disconnect switches, fuses, or circuit breakers.Through the control of the flow of electricity, the switchgear protects, and isolates electrical equipment.The switchgear is used to de-energize equipment to allow maintenance work to be performed safely and to clear faults in the grid downstream.Consequently, the switchgear is an important piece of equipment, because it is directly linked to the reliability of the electricity supply. We offer a range of switchgear products for general power distribution and for specialized infrastructural and industrial applications.We manufacture high and low voltage switchgears, both conventional and gas insulated.We manufacture switchgears using our designs and also using designs licensed from Schneider Electric. Because each transformer is paired with both a high voltage and low voltage switchgear, we can offer a packaged solution to our customers. Unit Substations The unit substation is a compact, fully enclosed transformer substation.It is integrated assembly comprised of a high voltage switchgear, a transformer, a low voltage switchgear, a power meter and a compensation device, all interconnected with cables or buss bars and housed in weather proof enclosure. We supply unit substations suitable for a range of infrastructural and industrial applications where the transformer is installed outdoors and exposed to the elements. 21 Net sales by Products and Geographic Market Our net sales by product for the years ended December 31, 2012, 2011, and 2010 is as follows: US$ RMB RMB RMB (In thousands) Cast Resin Transformers Switchgears and Unit substations VPI transformers - - Line Reactors Total Our Wind products are classified within cast resin transformers and line reactors. Our net sales by geographic market is as follows: US$ RMB RMB RMB (In thousands) Net Sales United States Europe PRC Total Background information relating to the electric transformer industry in China Growth Drivers We believe that the demand for electricity distribution in China is driven by two macro trends – the growth in electricity consumption and infrastructure developments – resulting from China’s industrialization and urbanization.China’s economic growth underlies both of these growth drivers. The Chinese economy continued to expand in 2012, albeit at a slower pace than in the prior decade.According to the NBS, China’s gross domestic product in 2012 was 51,932.2 billion Yuan, up by 7.8% over the prior year.Of this total, the value added of the primary industry was 5,237.7 billion Yuan, up by 4.5% over the prior year, that of the secondary industry was 23,531.9 billion Yuan, up by 8.1% over the prior year, and that of the tertiary industry was 23,162.6 billion Yuan, up by 8.1% over the prior year.The value added of the primary industry accounted for 10.1% of the GDP, that of the secondary industry accounted for 45.3%, and that of the tertiary industry accounted for 44.6%.Growth in the secondary and tertiary sectors, which encompassindustrial and service sectors, tend to correlate with increase in electricity consumption and infrastructure spending. According to the CEC, China consumed 4.96 trillion KWH of electricity in 2012, up by 5.5% over the prior year period.Electricity consumption grew in the secondary and tertiary sectors, growing at 3.9% and 11.5% over the prior year period respectively.Electricity consumption for the primary sector held steady at 2011 levels.Residential consumption of electricity increase over the prior year period by 10.7%.Compared to 2011, the rate growth in electricity consumption declined by 6.5%.Measured on a quarterly basis, growth in electricity consumption for each quarter of 2012 compared to the prior year period were 6.8%, 4.3%, 3.6%, and 7.2% respectively.The slower annual growth corresponds with slower global growth and macro-economic controls that dampened growth in China.The fluctuation in quarterly electricity consumption corresponds to fluctuations in quarterly GDP growth. Monthly growth in electricity consumption in November and December were among the highest in 2012. Higher rate of electricity consumption by China’s manufacturing sector in the fourth quarter is a significant factor that contributed to that quarter’s growth in electricity consumption.For 2013. The CEC projects, based on estimated GDP growth of 7.5% to 9%, that electricity consumption in China will grow by 6.5% to 8.5%, reaching 5.28 trillion KWH to 5.38 trillion KWH. 22 China continued a high level of investment in fixed assets in 2012, According to the NBS, the completed investment in fixed assets of the country in 2012 was 37,467.6 billion Yuan, up by 20.3% over the previous year.The real growth was 19% after deducting the price factors.Of the total investment, the investment in fixed assets (excluding rural households) was 36,483.5 billion Yuan, up by 20.6%, and investment in rural households reach 984.1 billion Yuan, up by 8.3%.In the investment in fixed assets (excluding rural households), the investment in the primary industry was 900.4 billion Yuan, up by 32.2%, that in the secondary industry was 15,867.2 billion Yuan, up by 20.2%, and that in the tertiary industry was 19,715.9 billion Yuan, up by 20.6%.In 2012, the investment in real estate development was 7,180.4 billion Yuan, up by 16.2%. While the level of investment in fixed assets remained high in 2012, the rate of growth of such investment moderated. The growth rate of investment in fixed assets in 2012 declined by 3.5% compared to 2011.We believe that China’s investment in fixed assets will continue at elevated levels as the country continues down the path of urbanization and industrialization.Over the long term, we expect the rate of growth of investment in fixed assets to gradually moderate as the country’s economy transition from primarily investment and export driven growth to more consumption driven growth. Growth in Electric Generation and Distribution Capacity We believe that growth in electricity generation and transmission capacity leads to downstream investments in distribution capacity, because power generated and transmitted need to reach end users in usable lower voltages.The majority of the electrical equipment we manufacture is under 35KV.Consequently, we benefit from China’s investment in power generation and transmission capacity. China continued adding to its power generating capacity in 2012, albeit at a slower pace than in 2011. According to the CEC, China added 80.2 million KW of new electricity generation capacity in 2012, which brings the country’s total electricity generation capacity to 1.145 trillion KW, an increase of 7.6% over 2011.China completed investment of RMB 377.2 billion in new power generation capacity in 2012.Of the amount invested, completed investment in hydro-electric power was RMB 127.7 billion, an increase of 31.5% over the prior year period; completed investment in thermal power was RMB 101.4 billion, a decrease of 10.5% over the prior year period; completed investment in nuclear power was RMB 77.8 billion, an increase of 1.8% over the prior year period, and completed investment of RMB 61.5 billion in wind power, a decrease of 31.8% over the prior year period.Compared to 2012, the growth rate of new investments in power generation capacity in 2012 was 3.9% slower than that in 2011. China continued to invest in power grid development in 2012 at the same level that it invested in 2011.According to the CEC, in 2012 the cumulative length of line circuits that are 220KV and above and public power transforming capacity reached 507,000 kilometers and 2.28 billion KVA, respectively, a 6.7% and 8.3% increase over 2011.China completed investment of RMB 369.3 billion in 2012, an increase of 0.2% over that in 2011. In China, overall demand and supply of electric power was balanced, with some excess supply from the north eastern and north western regions, and tight supply in the southern regions in the first half of the 2012.We believe that China will continue to invest in new power generating capacity and power grid development.However, given that supply and demand have reached equilibrium, the rate of growth of such investment will moderate and correspond to new economic growth rather than efforts to address any structural gaps in capacity. Cast Resin Dry Type Transformer Industry Transformers change the voltage of electricity through electromagnetic induction.Some energy is lost in this voltage transformation process and dissipated as heat.Insulation materials covering a transformer’s induction coils are rated to withstand certain temperatures.Pro-longed exposure of the insulation materials to heat in excess of its temperature rating can degrade the material, leading to short circuits and fires.Modern transformers are designed with cooling systems to dissipate the heat produced by the transformer.Dry type transformers uses air, rather than a liquid medium (usually oil), to dissipate heat generated by the induction coils during the transformer’s operations. 23 Dry type transformers are used in a wide range of applications that requires transformers that are highly reliable, flame resistant, low maintenance, and non-polluting, including but not limited to: ● urban infrastructure with high standards for fire safety, including high rises, high concentration residential area, underground infrastructure, transportation hubs (e.g. airport and subway stations), government buildings, and commercial centers; ● power plants (both transformers that distribute electricity for use in power plants and excitation transformers for electric generators); ● mining, chemical, and metallurgical works (e.g. rectifier transformer and metallurgy transformers); and ● rail (traction power transformers). The two main categories of dry type transformers that currently dominate the market are cast resin and open ventilated dry type transformers.Cast resin dry type transformers are predominant in Europe, Japan, and newly developed markets in Asia, including China.Open ventilated dry type transformers are widely used in North America. Since sales of cast resin dry type transformers comprise approximately three quarters of our total sales revenue in 2012 and most of our sales are in China, the present discussion focuses on China’s cast resin dry type transformer industry. The world’s first cast resin dry type transformer was developed in Germany in 1964.It was first introduced to the Chinese market in the 1980s.Because China imported much of its dry type transformer manufacturing technology from Europe, the cast resin dry type transformer became the predominant type of dry type transformer in the country’s market. According to a report published by the market research firm China Industry Research Net titled “Cast Resin Transformer Market Analysis and Trends 2013-2018” (the “CIR Report”),95% of the dry type transformers manufactured in China are cast resin dry type transformers.China’s production of cast resin dry type transformers has grown at a fast pace.According to the CIR Report, the total industry output value of China’s dry type cast resin transformer industry reached RMB 8,962 billion in 2012, an increase of 24.9% over that in 2011, and total industry output values from 2007 to 2012 are as follows: Year Industry Output Value Growth Rate RMB 8.962 billion 24.9% RMB 7.169 billion 28.9% RMB 5.560 billion 22.8% RMB 4.527 billion 17.6% RMB 3.848 billion 25.9% RMB 3.056 billion 18.4% 24 China’s demand for cast resin dry type transformers has also grown at a fast clip albeit slower than production growth.According to the CIR Report, China’s demand for cast resin dry type transformers in 2012 reached RMB 6.607 billion, an increase of 18.8% over 2010.According to the CIR Report, China’s demand for cast resin dry type transformers from 2007 to 2012 is as follows: Year Demand Growth Rate RMB 6.607 billion 18.8% RMB 5.563 billion 16.4% RMB 4.778 billion 15.0% RMB 4.155 billion 14.7% RMB 3.621 billion 10.8% RMB 3.267 billion 19.4% China’s dry type transformer market remained very competitive in 2012.Low prices of silicon steel, a major cost component of cast resin transformers, enabled more price competition among transformer manufacturers.Low silicon steel prices also lowered barriers to new market entrants.The new entrants, though usually small, added capacity to the market and increased price competition at the lower end of the market.Compared to standard distribution transformers, the pricing for high end customer transformers held up better.Customers of high end custom transformers also tend to place greater emphasis on design, quality, and reliability. The high end transformer market is only accessible to a few large high quality manufacturersbecause of the engineering and manufacturing resources required to custom design and produce high quality transformers for demanding industrial and power applications. How our cast resin transformers are manufactured The essential components of our cast resin transformers are their windings and cores.Under our current manufacturing process, we use coil winding machines to wind copper or aluminum wire or foils into high and low voltage coils.Our coils are insulated with fiber glass mats or quartz powder and are then cast with an epoxy resin in an automated vacuum casting machine to provide further insulation. The vacuum casting machine then removes all moisture and condensation between the coil and the resin coating. We implement such procedures to ensure that our coils are properly insulated for safety. We use the materials described above so that none of our windings crack when heat is produced in the transformer since the expansion coefficient of copper or aluminum coil is similar to the expansion coefficient of epoxy resin and fiber glass. The high and low voltage windings are then wrapped around a silicon steel core. The core is composed of silicon steel, which has been cut using automated steel cutting machines. The cut silicon steel are assembled and stacked by our assembly table machines to form the core of a transformer. As one of the most important components of a transformer, the core is used as a transforming medium of electric energy during the transforming process. We use high quality material, advanced winding and cutting machines. Our transformers are designed to operate with minimal energy loss and noise. We test and inspect our transformers in accordance with Chinese national standards and will not deliver a transformer to a customer unless each required test has been passed. The standard testing procedure is comprised of the following 12 procedures: 1. measurement of winding resistance; 2. measurement of voltage ratio; 3. measurement of impedance voltage; 4. measurement of current; 5. Source voltage tolerance test; 6. induced over-voltage tolerance test; 25 7. measurement of winding insulation resistance; 8. measurement of partial discharge; 9. lightning impulse test; temperature raise test; measurement of sound level; and short-circuit test. How Our VPI Transformers and Reactors Are Manufactured Our VPI transformers and reactors use high temperature polyester varnish as insulation.We use a manufacturing process known as varnish pressure impregnation.Once our VPI transformers and reactors are assembled, we place the assembly in a special container and submerse it in varnish under vacuum conditions and the cure it in an oven.The resulting product is protected from moisture and dirt.Our VPI transformers and reactors are smaller in size in terms of both dimensions and capacity.We manufacture VPI transformers and reactor for a range of specialized applications, including for the distribution of wind and solar power and for use with variable frequency drives. How Our Switchgear Products Are Manufactured We manufacture a range of medium and low voltage switchgear products for the China market. We use sheet metal to manufacture switchgear enclosures, coat the enclosure, and assemble switchgears using high quality components from brand name suppliers such as Siemens and Schneider.We strictly implement ISO 9000 to ensure manufacture of high quality products. We recognized that switchgears are highly customized products.Recognizing that providing solutions and quality service to customers is key to our success, we assembled a team of seasoned engineers.Our engineers work with customers to provide custom designed solutions and after sales support from installation to operations.We design our switchgear products and also license component designs from high quality suppliers such as Schneider Electric and Siemens. The raw materials used in our cast resin transformers and their sources of supply The principal raw materials we require for our business are (1) epoxy resin, used to coat the coils of our transformers, (2) silicon steel, which comprises the cores of our transformers, and (3) copper and aluminum wires and foils for windings. We maintain at least two suppliers for each of our principal raw materials in order to enhance our ability to obtain an adequate supply of high quality, competitively-priced raw materials. The price of epoxy resin remained relatively stable in 2012.Silicon steel prices continued to decline and the price of copper and aluminum decreased slightly.In 2012, the price of silicon steel, copper, and aluminum averaged RMB 15,200 per ton, RMB 58,500 per ton, and RMB 15,900 per ton respectively, compared to average price of RMB 17,000 per ton, RMB 65,000 per ton, and RMB 17,000 per ton respectively in 2011.We expect the prices of these raw materials to remain stable in 2013, due to a gradual economic recovery in China, U.S. and Europe. Other raw materials required to produce our products include glass fiber and quartz powder. We purchase our glass fiber and quartz powder from local suppliers in nearby regions and believe that these materials are readily available. 26 Our sales and marketing network We have an extensive sales and marketing network in China, which consists of 38 regional sales offices located in various cities. We employ 148 salaried sales representatives who are based at our regional sales offices. In addition to sales representatives at our regional offices, we staff our manufacturing facilities at Haikou, Wuhan, Shanghai, and Guilin with sales support personnel. Our significant customers Sales to our five largest customers for fiscal years ended December 31, 2010, 2011, and 2012 accounted for18.1%, 27.5%, and 21.3% of total sales, respectively. Sales to our single largest customer for those same periods accounted for 9.1%, 14.8%, and 12.7% of our net sales, respectively. Our trademark, “JST” We own the rights to the trademark “JST,” which is registered with the Trademark Bureau of the State Administration of Industry and Commerce in China. We believe that much of our success in growing sales and market share is due to our focus on providing high quality products and services. Achieving greater customer recognition of our trademark is also important to our marketing and expansion efforts.We have not registered our intellectual property rights outside of China and we cannot be certain that the laws of other countries will protect proprietary rights to the same extent as do the laws of China. Material Agreements We entered into two agreements with Hitran Corporation, a New Jersey corporation, to license designs for certain line reactors used on wind turbines on April 30, 2008 and November 14, 2008, respectively. Pursuant to the license agreements, Hitran Corporation granted us the exclusive and co-exclusive to use the licensed designs to manufacture, assemble, sell, maintain and repair certain licensed products. Hitran Corporation also granted us the right to use Hitran’s trademark on the licensed products. We agreed to pay Hitran a royalty fee equal to a percentage of net sales of the licensed products. Both agreements had a term of five years.In April 2013, we are in the processof renewing both agreements. In April 2008, we entered into agreement with Schneider Electric (China) Investment Co. Ltd., a Chinese affiliate of Schneider Electric to manufacture under license certain circuit breakers for use in our switchgears.Pursuant to the license agreement, Schneider granted us a non-exclusive right to manufacture, assemble, sell, maintain, and repair certain circuit breakers in the PRC.Schneider also granted us the right to use certain trademarks on the licensed products.We renew these license agreements annually.The license for Blokset switchgear is renewed in January 2013 and expires in January 2014. In May 2011, Hainan Jinpan entered into agreement with Siemens Ltd. China, a Chinese affiliate of Siemens, to manufacture under license low voltage switchboard SIVACON 8pt.Pursuant to the license agreement, Siemens granted Hainan Jinpan a non-exclusive, non-transferable license to manufacture low voltage switchboard SIVACON 8pt.Siemens also granted Hainan Jinpan the right to use of the trade mark SIVACON for the purpose of labeling the low voltage switchboard manufactured under the license.The initial term of the agreement is three (3) years from the effective date of the agreement of March 9, 2011.At the end of the initial three (3) year term, the agreement will automatically renew for one (1) year terms, unless either party gives notice to the other, six (6) month prior to the end of the current term, of intent not to renew the agreement. In August 2011, Hainan Jinpan entered into agreement with Hainan Si Hai Industrial Commercial Consolidated Company to lease factory building unit number 5 in the Jinpan Development Area.Factory building unit 5 is 6952 square meters. Pursuant to the agreement, the lessee, Hainan Jinpan, pays the lessor, Hainan Si Hai Industrial Commercial Consolidated Company, rent ofRMB 75,472 per month on a quarterly basis. The lease expires on December 31, 2013 . In May 2011, Shanghai Jinpan entered into agreement with Beijing Shi Xin Steel Frame Co. Ltd. for the construction of the steel frame for a factory building at the Shanghai facility.The agreement provided that the construction of the steel frame would commence on May 5, 2011 and be completed on July 19, 2011.The price for the construction of the steel frame was RMB 6.3 million.In May 2011, Shanghai Jinpan entered into agreement with Kai Tian Construction (Group) Co. Ltd. for the construction of the aforementioned factory building.The agreement provided for the construction to commence on May 5, 2011 and to be completed on July 30, 2011.The price for the construction was RMB 4.4 million.The construction of the factory building has been completed. 27 From July 2011 to February 2012, Guilin JTF entered into a series of agreements with architectural design firms, local government enterprises, management companies, and construction companies relating to the design, survey, management of bidding and construction activities, and the construction of the factory buildings and supporting infrastructure at the Guilin facility.The table below provides a list of agreements related to the construction of the Guilin Facility: Contracting Party Contract Description Contract Price Contract Date (Month/Year) Zhe Jiang Qing Ye Construction Design Co. Ltd. factory building design RMB 458,000 February2011 Guilin Institute of Survey Design construction project survey RMB 139,000 July 2011 Guilin Institute of Architectural Design workers dormitory and cafeteria design RMB 381,000 August 2011 Guilin City Yan Shan District Tuo Mu Township Wei Jian Du Village Committee construction of enclosure wall (including materials cost) RMB 624,000 October 2011 Guilin City Yan Shan District Tuo Mu Township Wei Jian Du Village Committee construction of drainage ditchretaining wall (including materials cost) RMB 1,099,000 November 2011 Guang Xi Construction Group No. 4 ConstructionCo. Ltd. construction of roads, bridge, and water drain/sewer network within the facility (including materials cost) RMB 5,300,000 November 2011 Shanghai Zheng Hong Construction Consulting Co. Ltd. Construction bid management RMB 30,000 December 2011 Beijing Shi Xin Steel Frame Co. Ltd. Construction of factory building steel frame (including materials cost) RMB 43,000,000 December 2011 Guilin Gui Gong Construction Management Co. Ltd. construction management and oversight services RMB 330,000 February 2012 In May 2012, China Bank of Communications Hainan Branch entered into agreement with Guilin JTF. The bank granted the Guilin JTF a revolving credit line in the amount of RMB 100 million to fund operations and procurement of materials.The revolving credit line is available for a term of 2 years.Any loan made under the revolving credit line is due within 1 year from the date of the loan.The annual interest rate on outstanding loans under the line is fixed at the Bank of China’s benchmark rate at the time of the issuance of a loan plus 5%.The bank also granted the Guilin JTF a credit line in the amount of RMB 150 million to fund the development of the manufacturing facility in Guilin.The credit line is available for a term of 1 year.Any loan made under the credit line is due within 7 years from the date of the loan.The annual interest rate onoutstanding loans under the line is the Bank is fixed at the Bank of China’s benchmark rate at the time of the issuance of a loan plus 5%. 28 In May 2012, China Bank of Communications Guilin Branch entered into agreement with Guilin JTF.The bank granted the Guilin JTF a revolving credit line in the amount of RMB 40 million to fund operations and procure materials after the completion of the manufacturing facility in Guilin. The revolving credit line is available for a term of 2 years.Any loan made under the revolving credit line is due within 1 year from the date of the loan. The annual interest rate on outstanding loans under the line is fixed at the Bank of China’s benchmark rate at the time of the issuance of a loan plus 5%.The bank granted Guilin JTF a credit line in the amount of RMB 60 million to fund the development of the manufacturing facility in Guilin.The credit line is available for a term of 1 year.Any loan made under the credit line is due within 7 years from the date of the loan.The annual interest rate on outstanding loans under the credit line is the bank is fixed at the Bank of China’s benchmark rate at the time of the issuance of a loan plus 5%. The bank approved the Guilin JTF’s request for a sight letter of credit in the amount of RMB 20 million that can be used within a 2 year period.Guilin JTF must repay the Bank immediately for the credit issued. The letter of credit is for the procurement of equipment for the manufacturing facility in Guilin.The bank approved Guilin JTF’s request for a usance letter of credit in the amount of RMB 20 million that can be used within a 2 year period.Guilin JTF has 1 year to pay the Bank for the credit issued.Applicable interest rate and fees will be according to the Bank’s policies. In May 2012, China Bank of Communications Guilin Branch, the mortgagee, entered into a mortgage agreement with Guilin JTF, the mortgagor.Guilin JTF mortgaged to the bank the land use rights associates with the its manufacturing facility in Guilin and rights to structures thereon (the “Collateral”).The bank and the Guilin JTF entered into the agreement to provide collateral for the loans up to RMB 350 million to be made by the bank to the Guilin JTF from May 2012 to May 2015.The Collateral secures loan principal, interest, compound interest, penalty interest, liquidated damages, compensatory damages, and costs associated with bank’s enforcement of its rights under this Agreement. In May 2012, China Bank of Communications Guilin Branch, the guarantee, entered into a Guarantee Agreement with Hainan Jinpan, the guarantor.Hainan Jinpan provided guarantees to the bank for credit – for fixed asset investment, operations, and letter of credit – extended to Guilin JTF between May 2012 and May 2019 up to RMB 350 million. Our competitors in the electric transformer business In the cast resin transformer market, we compete against a few large transformer manufactures and a large number of smaller manufacturers.In China, our major competitors are Chinese enterprises that are either privately owned or partially state –owned (usually as a result of the re-organization of formerly state-owned enterprises).We believe that foreign cast resin transformer manufacturers currently do not pose a significant competitive threat to us in China, because of their prices and costs are usually higher than that of Chinese manufacturers.However, we may face increased competition in the future as foreign manufacturers source more of their production to China or enter into joint ventures with manufacturers in China.Outside of China, we compete against the transformer manufacturing units of some large and well established firms.We believe that our largest competitor in U.S. and Europe, our two top export markets, is ABB. Although some of our competitors entered the market before us, we believe that the scale and efficiency of our operations, the quality of our products, and our growing brand recognition enable us to compete effectively both at home and abroad. To the best of our knowledge, none of our transformers have been the cause of any major accident.We have a track record of good product quality and customer service. Seasonality Historically, our revenue has fluctuated quarterly and has generally been the higher in second half of the year primarily due to the seasonal demand of our customers.We believe that the seasonality is due to the procurement cycles of our domestic Chinese customers which tend to be heavily weighted in the second half of the year.In 2012, the first, second, third, and fourth quarter represented 20.3%, 26.5%, 28.1% and 25.1% of full year net sales, respectively.For the full year 2013, we expect a steady growth in sales through much of the year.We believe that the seasonality in 2013 sales will remainsimilar to 2012. 29 Doing Business in China China’s Corporate Income Tax Presently, the corporate income tax rate for companies operating in China is 25%. Prior to January 1, 2008, China imposed an income tax of 33% on nearly all companies and 15% on foreign invested companies operating in special economic zones, manufacturing foreign invested companies operating in eco-tech development zones or high-tech foreign invested companies operating in high-tech development zones) in China. Foreign invested companies were further eligible for preferential tax treatment exemption from EIT for the first two years and a 50% reduction in EIT for the following three years commencing from the first profitable year.China offered the preferential tax treatment to foreign invested companies to attract foreign investment into China. Effective January 1, 2009, a uniform corporate tax rate of 25% is applicable to both domestic and foreign funded companies. Under this new EIT law, the Chinese government may offer preferential tax treatment and tax incentives to qualified high-tech companies to attract high-tech investment in China. Presently, Hainan Jinpan receives preferential treatment. However, Hainan Jinpan may be subject to increased tax rate if it is no longer qualified as a high-tech enterprise. As a result of the new tax law, our subsidiaries will be subject to increased tax rates which could adversely affect our profitability. In addition, under the new EIT law, an enterprise established outside of China with “de facto management bodies” within China is considered a “resident enterprise,” meaning that it can be treated in a manner similar to a Chinese enterprise for enterprise income tax purposes. “De facto management bodies” are defined in the implementation rules for the new EIT law and “tax resident enterprises” interpreted in the relevant circular issued by the State Administration of Taxation. However, currently, no official application of this new “resident enterprise” classification is available. Therefore it is unclear how tax authorities will determine tax residency based on the facts of each case. If the tax authorities determine that we, as a British Virgin Islands holding company, are a “resident enterprise” for EIT purposes, a number of unfavorable tax consequences could follow, including we may be subject to EIT at a rate of 25% on our worldwide taxable income, as well as EIT reporting obligations. It is also possible that the rules regarding “resident enterprise” classification may change in the future and possibly be retroactively applied. Hainan Jinpan. Under China’s corporate income tax law, qualified high-tech enterprises enjoy a 15% corporate income tax rate. In 2008 and 2011, Hainan Jinpan successfully qualified as a high-tech enterprise with the Chinese government. Consequently, the applicable tax for Hainan Jinpan is 15% for each of the years 2008 to 2010 and year 2011 to 2013. Hainan Jinpan’s qualification as a high-tech enterprise is subject to government review and renewal every three years. To maintain this preferential corporate tax rate after 2013, Hainan Jinpan must re-apply and qualify as a high-tech enterprise. Hainan Jinpan R&D. Hainan Jinpan R&D enjoyed a preferential corporate tax rate of 18% in 2009. The corporate tax rate applicable to Hainan Jinpan R&D would increase by 2% per year up to 25% in 2012. Jinpan China. From 2010 to 2012, Jinpan China must pay income tax at a preferential rate of 12.5% or half of the prevailing rate of 25%. After 2012, the corporate tax rate applicable to Jinpan China is 25%. Wuhan Jinpan. The corporate tax rate applicable to Wuhan Jinpan is 25%. Shanghai Jinpan.Shanghai Jinpan corporate income tax rate was 25% in 2011 and 2012. Although we expect the Chinese government to continue to offer preferential tax treatment to our Chinese subsidiaries, such policies may not continue indefinitely. As a result of the new tax law, we may be subject to increased taxation which could adversely affect our profit. Chinese Regulation on Dividends Applicable Chinese laws and regulations require that before a foreign invested enterprise distributes profits to its shareholders, it must first do the following: ● settle up tax-related penalty or fine and provide for losses of assets that have been confiscated; ● provide for any losses still unpaid from previous years; and ● make allocations, in the proportions as determined by the discretion of the board, to a reserve fund, an enterprise expansion fund and an employee welfare fund. However, a wholly foreign owned enterprise is not required to have an enterprise expansion fund although it must set aside at least 10% of its after–tax profits to its reserve fund until the accumulated amount of such reserve fund has reached 50% of its registered capital. 30 For more information on limitations of our subsidiaries to pay dividends to us, its parent company, see Item 8. Financial Information – Dividend Policy. Chinese Regulation of Loans and Direct Investment by Offshore Holding Companies We are an offshore holding company conducting our operations in China through our PRC subsidiaries. Any loans or capital contributions we make to our PRC subsidiaries cannot exceed statutory limits and must be registered with SAFE or its local counterparts. Under applicable PRC law, the government authorities must approve a foreign-invested enterprise’s registered capital amount, which represents the total amount of capital contributions made by shareholders and registered with the business registration authorities. In addition, the authorities must also approve the foreign-invested enterprise’s total investment, which represents the total statutory capitalization of the company, equal to the company’s registered capital plus the amount of foreign loans it is permitted to borrow under the law. The ratio of registered capital to total investment cannot be lower than the minimum statutory requirement and the excess of the total investment over the registered capital represents the maximum amount of foreign borrowings that a foreign invested enterprise is permitted to have under PRC law. If we were to advance funds to our PRC subsidiaries in the form of foreign loans or capital contributions, which exceed the maximum amount of foreign debt that our PRC subsidiaries are permitted to incur, we may have to apply to the relevant government authorities for an increase in their permitted total investment amounts. The various applications could be time-consuming and the outcomes may be uncertain. Concurrently with the loans, we might have to make capital contributions to these subsidiaries to maintain the statutory minimum registered capital and total investment ratio, and such capital contributions involve uncertainties of their own. Furthermore, even if we make loans to our PRC subsidiaries that do not exceed their current maximum amount of foreign borrowings, we will have to register each loan with SAFE or its local counterpart for the issuance of a registration certificate of foreign debts. In practice, it could be time-consuming to complete such SAFE registration process. Although there is no statutory requirement for the total investment amount of a domestic company, any loans we make to our PRC affiliated entities, which are treated as PRC domestic companies rather than foreign-invested enterprises under PRC law, are also subject to various PRC regulations and approvals. Under applicable PRC regulations, international commercial loans to PRC domestic companies are subject to various government approvals and the SAFE registration. We may be unable to complete the necessary government registrations or obtain the necessary government approvals on a timely basis, or at all, with respect to future loans by us to our PRC subsidiaries or PRC affiliated entities or with respect to future capital contributions by us to our PRC subsidiaries. If we fail to complete such registrations or obtain such approvals, our ability to capitalize or otherwise fund our PRC operations may be negatively affected, which could adversely and materially affect our liquidity and our ability to fund and expand our business. Legal system China’s legal system is a civil law system, which is based on written statutes and legal cases with little precedential value. China does not have a well-developed, consolidated body of laws governing foreign investment enterprises and the laws and regulations applicable to various forms of foreign investment in China are relatively new and may require detailed interpretations by government agencies and enforcement bodies. As a result, the administration of laws and regulations by government agencies and court authorities may be subject to considerable discretion in individual cases. As legal systems in China develop, we, like other foreign business entities, may be adversely affected by new laws, changes to existing laws (or new interpretations of the laws) and preemption of provincial or local laws by national laws. In addition, in circumstances where adequate laws do exist, it still may not be possible for us to obtain swift and equitable enforcement of those legal rights under Chinese law. Environmental laws Environmental protection in China is regulated in accordance with the Environmental Protection Law of the People’s Republic of China, which became effective on December 26, 1989, the Environment Impact Assessment Law, the Administrative Regulations on Environmental Protection for Construction Projects, the various laws on the protection and control of air, water, noise, solid wastes pollution, etc. These laws and regulations set national standards for environmental quality and monitoring as well as for the utilization of natural resources and the reduction of pollution. In addition, since there has been a growing awareness of environmental issues in China, enterprises may be expected to meet a standard which is higher than the requirement under the prevailing environmental laws and regulations. We have adopted environmental protection measures generally required to be taken in the ordinary course of business of companies in the industry and we believe we are materially in compliance with applicable environmental laws.As a manufacturer, we are subject to annual inspections. We have passed our most recent inspection and believe that we are materially in compliance with applicable environmental laws. 31 C.Organizational Structure We are a British Virgin Islands company whose securities are registered with the U.S. Securities and Exchange Commission and publicly traded on The NASDAQ Global Select Market.Our securities are registered with the U.S. Securities and Exchange Commission and publicly traded on The NASDAQ Global Select Market.We conduct business through our subsidiaries in the United States and China.We are also registered to conduct business in Hong Kong.The following chart illustrates our organizational structure: Jinpan USA Jinpan USA is a U.S. subsidiary of Jinpan International Ltd.Jinpan USA is a corporation organized under the laws of the State of New York in January 1998. Jinpan USA’s principle office is located in Carlstadt, New Jersey.Jinpan USA is primarily engaged in the sale, product support, and limited scale manufacture of cast resin transformers to customers in the US and worldwide. Jinpan USA is wholly-owned by Jinpan International. Jinpan Realty Jinpan Realty is a wholly owned subsidiary of Jinpan USA.Jinpan Realty is a limited liability company organized under the laws of New Jersey in July 2009. Jinpan Realty owns the land and building located at 390 Veterans Blvd, Carlstadt, New Jersey.Jinpan Realty leases the building to Jinpan USA for its operations. Its principal office is located in Carlstadt, New Jersey. 32 Jinpan China Jinpan China is a foreign funded limited liability company organized under the laws the PRC in January 2007.Its principal office is located in the city of Wuhan, Hubei Province, PRC.Jinpan China is wholly owned by Jinpan International.Jinpan China is the parent company of Wuhan Jinpan and Shanghai Jinpan. Hainan Jinpan On June 30, 1997, we entered into an agreement with Haikou Jinpan to form a joint venture, Hainan Jinpan, pursuant to which Haikou Jinpan received a 15% equity interest in Hainan Jinpan in exchange for its contribution of buildings, equipment, and other production and related facilities to the joint venture and we received an 85% equity interest in Hainan Jinpan for its capital contribution of US$2.1 million. We assumed management of Hainan Jinpan from Haikou Jinpan after our acquisition of this 85% interest. In February 2007, we purchased Haikou Jinpan’s interests in Hainan Jinpan (15%) for US$11 million. To maintain Hainan Jinpan’s status as a sino-foreign joint venture, Jinpan International subsequently transferred 5% of its equity interest in Hainan Jinpan to Wuhan Jinpan, which qualifies as a domestically funded limited liability company.In April 2011, Wuhan Jinpan acquired an additional 10% of the equity from Hainan Jinpan for RMB 80 million (US$ 12 million). Prior to September 2006, Hainan Jinpan was our only subsidiary in China and accounted for substantially all of our assets and sales.Hainan Jinpan is organized under the laws of the PRC.Its principal office is located in Haikou, Hainan Province, PRC.It is primarily engaged in the design and manufacture of cast resin transformers, switchgears, and unit substations. Hainan Jinpan R&D Hainan Jinpan R&D is a domestically funded limited liability company organized under the laws of the PRC in September 2008.Hainan Jinpan R&D is a wholly owned subsidiary of Hainan Jinpan.Its principal office is located in Haikou, Hainan Province, PRC.Jinpan R&D is primarily engaged in the research and development of new cast resin transformer technologies and manufacturing techniques. Wuhan Jinpan Wuhan Jinpan is a limited liability company organized under the laws of the PRC in September 2006.Its principal office is located in Wuhan, Hubei Province, China.Hainan Jinpan and Jinpan China owned 5% and 95% of Wuhan Jinpan respectively until April 2011 when Hainan Jinpan transferred all of its equity interests in Wuhan Jinpan to Jinpan China.As a result of the transaction, Wuhan Jinpan became a wholly owned subsidiary of Jinpan China. Wuhan Jinpan is the primarily engaged in the manufacture of cast resin transformers. Shanghai Jinpan In June 2008, Jinpan China and Hainan Jinpan jointly acquired a new manufacturing facility in Shanghai China. Shanghai Jinpan is organized under the laws of the PRC as a domestically funded limited liability Company.Its principal office is located in Shanghai, China. Shanghai Jinpan owns and operates the Shanghai facility. Hainan Jinpan and Jinpan China own 70% and 30% of Shanghai Jinpan, respectively. Jinpan Alternative Energy We organized Jinpan Alternative Energy under the laws of the PRC in January 2010.Jinpan Alternative Energy is a domestically funded PRC limited liability company with its principal office in Shanghai, China.It is a wholly owned subsidiary of Shanghai Jinpan.The purpose of Jinpan Alternative Energy is to consolidate the design, manufacture, and sale of our wind energy products. Jinpan T&D We organized Jinpan T&D under the laws of the PRC in January 2010.Jinpan T&D is a domestically funded PRC limited liability company with principal offices in Shanghai, China.It is a wholly owned subsidiary of Shanghai Jinpan.The purpose of Jinpan T&D is to consolidate the design, manufacture, and sell our switchgear and other integrated assembly products. 33 Shanghai Dong Dian We organized Shanghai Dong Dian under the laws of the PRC in January 2010.Shanghai DongDian is a domestically funded PRC limited liability company with its principal office in Shanghai, China.It is a wholly owned subsidiary of Shanghai Jinpan.The purpose of Shanghai Dong Dian is to engage in the procurement of raw materials and components for our products. Shanghai Pan Ding We organized Shanghai Pan Ding under the laws of the PRC in March 2010.Jinpan Pan Ding is a domestically funded PRC limited liability company with its principal office in Shanghai, China.It is a wholly owned subsidiary of Shanghai Jinpan.The purpose of Shanghai Pan Ding is to hold our new facilities under construction in Shanghai and future investments not directly related to manufacturing Guilin JTF Guilin JTF is a domestically funded PRC limited liability company organized under the laws of the PRC with its principal office in the city of Guilin, Guangxi Province, China.In April 2011, Hainan Jinpan acquired of Guilin JTF from its parent Guilin Jin Fu Investment Co. Ltd. in a cash for equity transaction.Hainan Jinpan paid RMB 15 million (US$ 2.3 million) for all the equity of JTF and also assumed RMB 44.2 million (US$ 6.7 million) in Guilin JTF’s debt.At the time of the acquisition, Guilin JTF’s primary asset is the property rights to thirty-eight (38) acres of land in Guilin, Guangxi Province.As a result of the acquisition, Guilin JTF became a wholly owned subsidiary of Hainan Jinpan. D.Property, Plant and Equipment We have four large scale manufacturing facilities in China located in the cities of Haikou, Wuhan,Shanghai, and Guilin respectively.We also have a facility for limited scale manufacturing, product testing, and storage in the United States located in Carlstadt, New Jersey. Haikou Facility Our headquarters, administrative and manufacturing facilities are located at No. 100 Nanhai Avenue, Haikou, Hainan Province, China.Our Haikou facility is our primary manufacturing and R&D facility. It manufactures cast resin transformers, switchgears, and unit substations.The Company established this facility in 1993 and has gradually expanded the size and capacity of this facility to meet increasing demand. In the fourth quarter of 2011, we leased additional factory space and installed equipment to expand the transformer manufacturing capacity of our Haikou facility by 3 million KVA.Currently, our Haikou Facility is approximately 54,000 square meters, of which 34% is owned and 66% is under lease to Hainan Jinpan.As of the end of 2012, our Haikou facility has reached a maximum transformer manufacturing capacity of approximately 6 million KVA.In 2013, we may terminate leases of the additional factory space in the Haikou facility and move some production of cast resin transformers to the newly completed Guilin facility to take advantage of efficiencies from scale and automation Guilin.This may result in a contraction of manufacturing capacity in Haikou. Wuhan Facility In February 2007, we acquired approximately 22,000 square meters of land in Wuhan to build a second manufacturing facility.Our Wuhan facility is located at No. 90 Nanhu Ave., Dong Hu High Tech Development Zone, Wuhan, Hubei Province, PRC 430074. We paid a purchase price of RMB 6.7 million (US$0.97 million) for the site and incurred an additional RMB 26.4 million (US$3.84 million) in construction costs. We financed the acquisition and construction of the Wuhan facility from the net proceeds we received from the sale of our common shares in December 2006.Construction on the Wuhan facility began in early 2007 and was completed in May 2008. The Wuhan facility manufactures cast resin transformers.We began production at the Wuhan Facility in June 2008.As of the end of 2012, the maximum transformer manufacturing capacity at our Wuhan facility approached six (6) million KVA.We believe that this is the maximum capacity that can be supported by the Wuhan Facility given its existing space constraints. 34 Shanghai Facility In June 2008, we acquired land and buildings to serve as a third manufacturing facility near Shanghai.The Shanghai facility is located at No. 999 Huijin Road, QingPu Industrial Park, QingPu District, Shanghai, PRC 201700.The site covers an area of approximately 71,000 square meters.At time of acquisition, the site contained partially completed factory buildings.We purchased the facility through a court ordered bankruptcy auction. On June 10, 2008, we paid RMB 64.0 million (US$9.4 million) for the site, plus RMB 1.4 million (US$205,000) in administrative fees associated with the closing. On June 18, 2008, the Shanghai Qingpu District People’s court issued an order granting us the land and buildings on the site. To fund this acquisition, we secured a loan of RMB 40.0 million (US$5.9 million) from the Bank of Communications, in China at an interest rate that declared by the Bank of China times 1.025. Our borrowings under this credit facility accrued interest at an average interest rate of 5.35% per annum for the year ended December 31, 2008.We renewed this credit facility in 2009. We also used RMB 24 million (US$3.5 million) from our existing cashto fund the acquisition.At the end of the 2009, we repaid all our bank loans related to the acquisition of the Shanghai facility. The Shanghai facility is equipped for the manufacture of VPI transformers and reactors and gas insulated switchgears.The construction of the Shanghai facility proceeded in tandem with our need for additional manufacturing facility and the introduction of new products. We began renovations of existing buildings in the Shanghai Facility in the fourth quarter of 2008.We completed the renovation and began production of VPI reactors and transformers in the fourth quarter of 2009.From 2009 to 2011, we built and equipped additional factor buildings for the production of VPI reactors and transformers and gas insulated switchgears.During the same period, we also built two dormitory buildings on site to house our employees.From fourth quarter of 2008 to the end of 2012, we spent RMB 154.2 million to renovate, construct, and equip the Shanghai facility for the manufacture ofVPI transformers and reactors and gas insulated switchgears and to build employee dormitories on site. Guilin Facility In the second quarter of 2011, we acquired Guilin Jun Tai Fu Construction and Development Co. Ltd. (“Guilin JTF”) for RMB 15 million (US$ 2.3 million) and assumed debt of RMB 44.2 million (US$ 6.7 million).Guilin JTF’s primary asset is land use right of approximately 154,000 square meters (38 acres) zoned for industrial development in Guilin, Guangxi province.Guilin JTF also sought local government approval to purchase an adjacent lot of land use right of approximately 178,000 square meters (44 acres), but, to date, the company has not secured the requisite government approval to acquire the land use right. We acquired Guilin JTF to build a large scale manufacturing facility in southwestern China.In early 2012, we began construction of factory buildings, administrative buildings, and employee dormitories in Guilin.We completed their construction in January 2013.Formal production of cast resin transformers at the Guilin facility began at the end of March 2013.We plan to gradually ramp up production at the Guilin facility over the next two to three year period.Our production target in Guilin for 2013 is 2 to 3 million KVA. We believe that the current manufacturing equipment in the Guilin facility can support 6 million KVA of cast resin transformer production, however when fully equipped, we believe that the Guilin facility can support up to 12 million KVA of cast resin transformer production. In addition to cast resin transformers, we plan to produce in the future switchgears, transformer substations, and other products in our portfolio from the Guilin facility. Capital expenditure for the construction at the Guilin facility and acquisition of manufacturing equipment was RMB209.5 million (US$ 33.3million) in 2012 We financed the acquisition of Guiling JTF, construction at the Guilin facility, and the procurement of manufacturing equipment using RMB157.8 million of secured loan facilities, all of the loan amount remains outstanding.Currently, we do not plan to further expand the Guilin facility.Further expansion of the Guilin facility will depend on the need for additional manufacturing facility to execute our business plan.In 2013, We expect an increase in capital expenditures of RMB 54 million (US$ 8.6million) for acquiring equipment in Guilin and RMB 43 million ( US$ 6.8 million) to pay offthe construction of Guilin facilities. 35 New Jersey Facility In October 2009, we purchased a new 53,000 square feet (1.24 acres) facility (including building and land) in Carlstadt, New Jersey.The facility serves as the administrative headquarters for our U.S. subsidiary, Jinpan USA.The facility supports limited scale manufacture, on a project by project basis, of our cast resin transformers.It also provides a platform for the testing, service, and storage of our products. We acquired the facility, which includes land and a newly constructed building for US$ 2.5 million.We funded this acquisition through mortgage financing from Enterprise Bank, in the amount of US$ 1.7 million and US$ 0.8 million from our own cash flow.This new facility enables us to better support our North American customers. Sales Offices in China We lease 36 and own 2 sales offices in China. We also use office space in the sales office of our independent sales agent in Guangzhou. Instead of paying rent for the use of this office space, we pay additional commissions to our independent sales agent who owns the office. Capacity We believe that our facilities, including our machinery and equipment, currently are, and in the foreseeable future will be, generally in good condition, well-maintained and suitable for their intended uses. We also believe that our manufacturing, service, and sales facilities have adequate capacity to accommodate our present needs and have room for capacity expansion to meet foreseeable business growth. Our Haikou,Wuhan, and Guilin facilities manufacture cast resin transformers.In addition to cast resin transformers, our Haikou facility also manufactures switchgears and unit substations.Our Shanghai facility manufactures VPI transformers and reactors and gas insulated switchgears.We measure production capacity for cast resin transformers and unit substations, which incorporates cast resin transformers, in Kilovolt Amperes (KVA).We measure production capacity for switchgears and VPI transformers and reactors in units. The following table provides details of production at our Haikou, Wuhan, and Shanghai facilities in 2012 by product line (the Guilin facility was under construction in 2012 and did not contribute to output): Manufacturing Facility Cast Resin Transformers (KVA) Unit Substations (KVA) VPI Transformers and Reactors (Units) Switchgears (Units) Haikou - Wuhan - - - Shanghai - - Item 4A. Unresolved Staff Comments None. Item 5. Operating and Financial Review and Prospects The following discussion and analysis should be read together with our audited consolidated financial statements and notes appearing in Item 18 below. 36 Critical Accounting Policies Our discussion and analysis of financial conditions and results of operations is based on our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States (U.S. GAAP). The preparation of these financial statements requires us to make estimates and judgments that affect the amounts reported in the consolidated financial statements and accompanying notes. These estimates form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. We base our estimates and judgments on historical experience and on various other assumptions that are believed to be reasonable under the circumstances. Actual results may differ from these estimates under different assumptions or conditions. We believe the following critical accounting policies reflect the more significant estimates and judgments used in the preparation of our consolidated financial statements. Allowance for Doubtful Accounts We reserve for doubtful accounts for estimated losses resulting from the inability of our customers and others to make required payments. If the financial condition of our customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required. We estimate the allowance for doubtful accounts related to trade receivable and other receivables based on analysis as described below. We evaluate specific accounts where we have information that certain customers are unable to meet their financial obligations. In these cases, we make judgments, based on the best available facts and circumstances, including but not limited to, the length of our relationship with the customer or debtor and customer’s current credit status based on third party credit reference and known market factors, to record specific reserve for customers against amounts due to reduce our receivables to amounts that we expect to collect. These specific reserves are re-evaluated and adjusted as additional information received affects the amounts estimated. This analysis requires the Company to make significant estimates, and the changes in fact and circumstances could result in changes in the allowance for doubtful accounts. While bad debts have historically been within the provision established, we cannot guarantee that we will continue to experience the same bad debt rate that we have in the past. Inventories Obsolescence Inventories are stated at the lower of cost or market value. Market value represents the net realizable value for inventories.Cost is determined using the weighted average cost method.We periodically review our inventory forexcess inventory and obsolescence. We write down the value of ending inventory for obsolete and unmarketable inventory equal to the difference between the cost of inventory and the estimated market value. These reviews require management to estimate future demand for our products and the market conditions. Possible changes in these estimates could result in a write down of inventory.If actual market conditions are less favorable than those projected, additional inventory write-downs may be required. If actual market conditions are more favorable than projected, inventory previously written down may be sold, resulting in lower cost of sales and higher income from operations than expected in that period. Deferred Tax Valuation Allowance Estimates and judgments are required in the calculation of certain tax liabilities and in determining the recoverability of certain of the deferred tax assets, which arise from net operating losses, tax carry forwards and temporary differences between the timing of the recognition of revenues and expenses for tax and financial statement purposes. We record a valuation allowance to reduce our deferred tax assets to the amount that is more-likely-than-not to be realized. While we have considered future taxable income and ongoing prudent and feasible tax planning strategies in assessing the need for the valuation allowance, in the event we were to determine that we would not be able to realize all or part of our net deferred tax asset in the future, an adjustment to the deferred tax asset would be charged to income in the period such determination was made. Likewise, should we determine that we would be able to realize our deferred tax assets in the future in excess of its net recorded amount, an adjustment to the deferred tax asset would increase income in the period such determination was made. Goodwill We adopted amended standards that simplify how entities test goodwill for impairment. These amended standards permit an assessment of qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit in which goodwill resides is less than its carrying value. For reporting units in which this assessment concludes that it is more likely than not that the fair value is more than its carrying value, these amended standards eliminate the requirement to perform goodwill impairment testing. We adopted amended standard, the adoption of these amended standards did not have an impact on our consolidated financial statements. We engaged an independent third party valuationcompany to perform a quantitative impairment test at the end of December 31, 2012.Weconcluded that the fair value is more than the carry amount of the asset. The adoption of these amended standards did not have an impact on our consolidated financial statements. 37 Stock-based Compensation We are required to measure and recognize compensation expense for all share-based payment awards based on estimated fair values at the date of grant. Determining the fair value of share-based awards requires judgment in developing assumptions, which involve a number of variables. We calculate fair value by using the Black-Scholes option-pricing model, which requires estimates for expected volatility, expected dividends, the risk-free interest rate and the expected term of the option. New Accounting Pronouncements In July 2012, the FASB issued Accounting Standards Update No. 2012-02 Intangibles — Goodwill and Other (Topic 350): The amendments in this update will allow an entity to first assess qualitative factors to determine whether it is necessary to perform a quantitative impairment test. Under these amendments, an entity would not be required to calculate the fair value of an indefinite-lived intangible asset unless the entity determines, based on a qualitative assessment, that it is not more likely than not, the indefinite-lived intangible asset is impaired. The amendments include a number of events and circumstances for an entity to consider in conducting the qualitative assessment. The amendments are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. Early adoption is permitted, including for annual and interim impairment tests performed as of a date before July 27, 2012, if a public entity’s financial statements for the most recent annual or interim period have not yet been issued. The Company does not expect the adoption of the provisions in this update will have a significant impact on its consolidated financial statements. In February 2013, the FASB issued Accounting Standards Update No. 2013-02 Comprehensive Income (Topic 220): The objective of this update is to improve the reporting of reclassifications out of accumulated other comprehensive income. The amendments in this update seek to attain that objective by requiring an entity to report the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income if the amount being reclassified is required under U.S. generally accepted accounting principles (GAAP) to be reclassified in its entirety to net income. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income in the same reporting period, an entity is required to cross-reference other disclosures required under U.S. GAAP that provide additional detail about those amounts. This would be the case when a portion of the amount reclassified out of accumulated other comprehensive income is reclassified to a balance sheet account (for example, inventory) instead of directly to income or expense in the same reporting period. For public entities, the amendments are effective prospectively for reporting periods beginning after December 15, 2012. The Company does not expect the adoption of the provisions in this update will have a significant impact on its consolidated financial statements. A. Operating Results Overview We design, manufacture and sell cast resin transformers for voltage distribution equipment primarily in China. Historically, our revenue has fluctuated quarterly and has generally been the higher in second half of the year due to the seasonal demand of our customers. We believe this seasonality is likely to continue in the future. We intend to sustain the long-term growth of our businesses through technological innovation, engineering excellence, expanding our international presence and a commitment to delivering high-quality products and services to our customers. As part of our efforts to maximize growth, we continue to focus on research and development to ensure that our products maintain the quality and efficiency that our customers expect from our brand. 38 We believe that over the last few years we have laid a foundation for long-term growth by: ● expanding our product line by developing new products and applications that extend the use of our cast resin transformers into new markets, including, but not limited to, wind, solar and nuclear; ● receiving UL certification for our transformer products, which are listed under transformer categories XPRS and XPFS7 for the United States and Canada, respectively; ● continuing to execute our plan to manufacture, sell, and promote higher margin integrated assemblies such as our switchgear and unit substations internationally; and ● expanding our presence in the OEM market by successfully passing the qualification program of one of the world’s largest power generating equipment manufacturers. Our focus in 2012 is to build on this foundation and continue to execute well in key areas, including responding effectively to customer needs and continuing to focus internally on product excellence, business efficacy, and accountability across our company. For a discussion of trends we expect for 2012, see “Trends” below. Summary of Financial Results The following table presents selected statement of operations data expressed as a percentage of net sales for the years ended December 31, 2010, 2011 and 2012. Year ended December 31, Net sales % % % Cost of goods sold %) %) %) Gross profit % % % Selling and administrative expenses %) %) %) Other income % % % Other expenses %) %) %) Income taxes %) %) %) Net income % % % Year ended December 31, 2012 compared with the year ended December 31, 2011 Net Sales. Net sales decreased RMB 89.4 million or 6.3% from RMB 1,414.3 million (US$218.9 million) in the year ended December 31, 2011 to RMB 1,324.9 million (US$210.5 million) in the year ended December 31, 2012. Transformers accounted for 82.2% of our net sales. Switch and unit substations accounted for 12.4% of net sales and line reactors accounted for 5.4% of net sales. The decrease in net sales was primarily due to decrease in our sales in China.Export sales reached to RMB 168.3 million in 2012 which is almost on par with RMB 170.0 million net sales in 2011.China sales decrease by RMB 87.7 million from RMB 1,244.3 million in 2011 to RMB 1,156.6 million in 2012. Sales revenue declined in China primarily because of price competition and slower economic growth in China, One of our major cost components, silicon steel, reached historical low in 2012, this enabled more manufacturers to enter into the market and resulted in lower average selling price. Our sales volume growth in China also depends heavily on public and private expenditures on infrastructure and industrial facilities. In 2012, we did not see double digit sales volume growth that occurred in 2011. We saw less spending by government and private sectors due to slower economic growth and this resulted our sales volume remains approximately the same as 2011. Cost of Goods Sold. Compared to 2011, the cost of cast resin transformers and reactors was lower in 2012 due to lower sales volume and lower materials prices, but the cost of VPI transformers and gas insulated switchgears increased because of higher sales volume.Taken together, the cost of goods sold decreased by RMB 3.4 millionor 0.4% from RMB 895.5 million (US$ 138.6 million) in the year ended December 31, 2011, to RMB 892.0 million (US$141.7 million) in the year ended December 31, 2012.As a percentage of sales, cost of goods sold increased by 4.0 % in the year ended December 31, 2012, from 63.3% in the year ended December 31, 2011, to 67.3%% in the year ended December 31, 2012.The increase in the percentage resulted from the decrease in the average selling price on our products and overall cost of goods sold that held steady because of higher cost of VPI transformers and gas insulated switchgears. 39 Gross Profit. Gross profit decreased RMB 85.9 millionor 16.5% to RMB 432.9 million (US$68.8 million) in the year ended December 31, 2012 from RMB 518.8 million in the year ended December 31, 2011. As a percentage of sales, gross profit decreased from 36.7% in the year ended December 31, 2011, to 32.7% in the year ended December 31, 2012. This decrease also resulted from the aforementioned decrease in average selling price. Selling and Administrative. Selling and administrative expenses,decreased by RMB 11.6 millionor 3.3% from RMB 350.8 million (US$ 54.3 million) in the year ended December 31, 2011, to RMB 339.2 million (US$53.9 million) in the year ended December 31, 2012.As a percentage of sales, selling and administrative expenses increased approximately 0.8%, from 24.8% in the year 2011 to 25.6% in the year ended December 31, 2012. The decrease in selling and administrative expenses in 2012 was primary due to the decrease in sales that resulting less commission and shipping expenses. Interest Expense. Interest expense increased RMB 3.0 million or 37% from RMB 8.1 million (US$ 1.3 million) for the year ended December 31, 2011, to RMB 11.1 million (US$ 1.8 million) for the year ended December 31, 2012. This increase was mainly due to longer accounts receivable collection period resulting more outstanding loans for operation. The weighted average loan balance was approximately RMB 228 million in 2012 as compared with RMB 144 million in 2011. Income Tax. Income tax expense decreased RMB 7.0 millionor 32.7% from RMB 21.3 million (US$ 3.3 million) for the year ended December 31, 2011 to RMB 14.4 million (US$.3 million) for the year ended December 31, 2012. The decrease was mainly due to decrease in taxable income as compared with 2011. Net Income. Net income decreased RMB 65.6 million or 42.6% from RMB 154.1 million (US$ 23.9 million) in the year ended December 31, 2011, to RMB 88.5 million (US$4.1 million) in the year ended December 31, 2012. The decrease in net income was mainly the result of decrease in sales and lower gross profit due to price competition. As a percentage of sales, net income decreased from approximately 10.9% in the year ended December 31, 2011 to approximately 6.7% in the year ended December 31, 2012. Basic Earnings Per Share. Basic earnings per share decreased RMB 4.07 or 42.7% from RMB 9.54 (US$ 1.48 ) in the year ended December 31, 2011 to RMB 5.47 (US$0.87) in the year ended December 31, 2012. Year ended December 31, 2011 compared with the year ended December 31, 2010 Net Sales. Net sales increased RMB 447.2 million or 46.2% from RMB 967.1 million (US$143.8 million) in the year ended December 31, 2010 to RMB 1,414.3 million (US$218.9 million) in the year ended December 31, 2011. Transformers accounted for 77.6% of our net sales. Switch and unit substations accounted for 14.8% of net sales and line reactors accounted for 7.6% of net sales. The increase in sales was primarily due to increase in sales volume during the year 2011. In 2011, the average selling price decreased by approximately 5%, and overall unit sales volume increased by approximately 51% as compared with 2010.Export sales increased by RMB 93.2 million, this was primarily due to increase in wind transformers sales in US.China sales increase by RMB 354 million, this was primarily the result of increased marketing efforts and expandedcustomers’ base. Cost of Goods Sold. Cost of goods sold increased RMB 303.9 millionor 51.4% from RMB 591.6 million (US$88.0 million) in the year ended December 31, 2010, to RMB 895.5 million (US$138.6 million) in the year ended December 31, 2011. Cost of goods sold as a percentage of sales increased by 2.2 % in the year ended December 31, 2011, from 61.1% in the year ended December 31, 2010, to 63.3%% in the year ended December 31, 2011. The increase in percentage was mainly the result of decrease in the average selling price. Gross Profit. Gross profit increased RMB 143.3 millionor 38.2% to RMB 518.8 million (US$80.3 million) in the year ended December 31, 2011 from RMB 375.5 million in the year ended December 31, 2010. As a percentage of sales, gross profit decreased from 38.9% in the year ended December 31, 2010, to 36.7% in the year ended December 31, 2011. This decrease also resulted from the aforementioned decrease in average selling price. 40 Selling and Administrative. Selling and administrative expenses, increased by RMB 77.3 millionor 28.3% from RMB 273.5 million (US$ 42.3 million) in the year ended December 31, 2010, to RMB 350.8 million (US$54.3 million) in the year ended December 31, 2011.As a percentage of sales, selling and administrative expenses decreased approximately 3.4%, from 28.2% in the year 2010 to 24.8% in the year ended December 31, 2011. Selling and administrative expenses increase in 2011 was the result of increase in selling expense by RMB 38.1 million, increase in shipping expense by RMB 7.9 millionand increase in R&D expense by RMB 17.2 million. The increase of R&D expenses was the result of developing a new switchgear product and improved the design of our current product. Interest Expense. Interest expense increased RMB 6.0 million or 286% from RMB 2.1 million (US$ 0.3 million) for the year ended December 31, 2010, to RMB 8.1 million (US$1.3 million) for the year ended December 31, 2011. This increase was mainly due to more outstanding loans. The weighted average loan balance was approximately RMB 144 million in 2011 as compared with RMB 50 millionin 2010. Income Tax. Income tax expense decreased RMB 4.9 millionor 19% from RMB 26.3 million (US$ 3.9 million) for the year ended December 31, 2010 to RMB 21.4 million (US$3.3 million) for the year ended December 31, 2011. The higher tax expense in 2010 resulted from the distribution of profits by our Chinese subsidiaries to their parent company in the British Virgin Islands. Under China’s tax law, profits distributed by Chinese subsidiaries to their foreign parent company are subject to a 10% tax. In 2010, we paid RMB 18.2 million (US$ 2.7 million) tax on profit distribution. Net Income. Net income increased RMB 64.1 million or 71.3% from RMB 90.0 million (US$ 13.4 million) in the year ended December 31, 2010, to RMB 154.1 million (US$23.8 million) in the year ended December 31, 2011. The increase in net income was mainly the result of increase in sales and gross profit. As a percentage of sales, net income increased from approximately 9.1% in the year ended December 31, 2010 to approximately 10.9% in the year ended December 31, 2011. Basic Earnings Per Share. Basic earnings per share increased RMB 3.97or 71.3% from RMB 5.57 (US$ 0.83 ) in the year ended December 31, 2010 to RMB 9.54 (US$1.48) in the year ended December 31, 2011. Impact of Inflation We do not believe that inflation over the past three years has had a material impact on our net sales or operating results. Foreign Currency Fluctuations We receive almost all of our revenues in Renminbi, which is not freely convertible into foreign currency. However, we are required to meet certain foreign currency obligations, for things such as future purchases of certain equipment and raw materials. The Chinese government controls our foreign currency reserves in part through direct regulation of the conversion of Renminbi into foreign currency and through restrictions on foreign imports. Effective January 1, 1994, the conversion of Renminbi into U.S. Dollars must be based on rates set by the People’s Bank of China ( the “PBOC”), which rates are set daily based on the previous day’s Chinese interbank foreign exchange market rate with reference to current exchange rates on the world financial markets (the “PBOC Rate”). The Renminbi/U.S. Dollar exchange rate has been relatively stable since January 1, 1994. However, China revalued the Renminbi against the U.S. Dollar on July 21, 2005 and introduced a basket of currencies to determine the exchange rate rather than pegging the Renminbi to the U.S. Dollar. As a result of adopting a more flexible exchange rate system, China’s financial sector has become more responsive to fluctuations in the international currency market. The Renminbi/U.S. Dollar exchange rate has climbed steadily since July 2005. Effective as of December 1, 1996, Renminbi has become fully convertible for all current account transactions. Foreign currency, which is required for current account transactions, can be bought freely at authorized Chinese banks, so long as the procedural requirements prescribed by law are met. Payment of dividends to foreign investors holding equity interests in Chinese companies, including Foreign Investment Enterprises such as Hainan Jinpan and Jinpan China, is considered a current account transaction. At the same time, Chinese companies are also required to sell their foreign exchange earnings to authorized Chinese banks. Purchase of foreign currency for capital account transactions still requires prior approval of the State Administration for Foreign Exchange. 41 During 2012, the RMB remained relatively stable against the U.S. Dollar.Domestic sales in China accounted for 87.3% of our net sales.Sales in China are priced in Renminbi.Exports accounted for 12.7% of our net sales.Exports are either priced in U.S. Dollars or Euros.We procured most of our raw materials from China and paid for these materials using RMB.We procured less than 10% of our raw materials from abroad and paid for these materials using the U.S. Dollar or Euros.Because most of our operations are conducted in China using RMB, the RMB’s appreciation against the U.S. Dollar did not have a material adverse effect on our business. Political and Economic Risks Our operations in China are subject to several potential political and economic risks. See Item 3. Key Information – Risk Factors – Risks Related to our Chinese Operations. B. Liquidity and Capital Resources Sources of Funds Historically, we financed our operations principally through cash generated from our operations, bank borrowings and securities offerings. Each of the credit line below can only be used by the specific entity that signed agreement with the banks and cannot be used by other entities within the group. Hainan Jinpan has a working capital credit facility from the Bank of China for RMB 130.0 million.As of December 31, 2012, there was RMB 45 million outstanding under this capital credit facility. This credit facility bears interest at the prime rate declared by the Bank of China. Our borrowings under this credit facility accrued interest at an average interest rate 6.0% per annum for the year ended December 31, 2012. This facility will expire in October 2013 and we intend to extend the facility for another year. Hainan Jinpan has an unsecured letter of credit facility from Bank of Communication for RMB 120 million. As of December 31, 2012, there was no outstanding balance under this credit facility. This credit facility bears interest at the benchmark rate set by the People’s Bank of China. This credit facility will expire in November2013 and weintend to extend this credit facility. Hainan Jinpan has an unsecured letter of credit facility from the Bank of China for RMB 173 million.This credit facility bears interest at LIBOR plus a margin rate. As of December 31, 2012, there was no outstanding balance under this credit facility.This facility will expire in October 2013 and we intend to extend the facility for another year. Hainan Jinpan has an oral agreement of working capital credit facility from the Industrial and Commercial Bank of China for RMB 250 million. As of December 31, 2012, there was RMB 10 million outstanding under this credit facility. This credit facility bears interest at the benchmark rate set by the People’s Bank of China. Our borrowings under this credit facility accrued interest at an average interest rate 6.56% per annum for the year ended December 31, 2012.This credit facility will expire in May 2013. Shanghai Jinpan has an unsecured letter of credit facility from bank of China for RMB 120 million of which 50 million was working capital facility and RMB 70 million was letter of credit facility. As of December 31, 2012, there was RMB 20 million outstanding balances under this credit facility. This credit facility bears interest according to the benchmark rate set by the Bank of China. Our borrowings under this credit facility accrued interest at an average interest rate 5.88% per annum for the year ended December 31, 2012.This credit facility will expire in April 2013 and we are in the process to extend this credit facility. 42 Guilin Juntaifu has two credit facilities with the Bank of Communications, a long term credit line for fixed asset investment and a short term credit line for working capital, totaling RMB 350 millionAs of December 31, 2012, there was RMB 158 million outstanding balance under this credit facility. The fixed asset credit line is in the amount of RMB 210 million and carries an interest rate of People’s Bank of China Bench Mark Rate x 1.05 per annum.Our borrowings under this credit line accrued interest at an average interest rate 6.88% per annum for the year ended December 31, 2012.Loans made under this credit line must be applied to fixed asset investment at the Company’s Guilin facility and was secured by the fixed assets investment at Guilin.The credit line has a term of seven years. Repayment of loan principal is scheduled over a seven year period, from 2013 to 2019. The working capital credit line is in the amount of RMB 140 million and cariesan interest rate of People’s Bank of China Bench Mark Rate x 1.05 per annum.Loans made under this credit line must be applied to the working capital of the Company’s Guilin facility. The credit line has a term of two years.The loan principal must be repaid in full annually. As of December 31, 2012, there was no outstanding balance under this credit facility. Jinpan Realty has a long term mortgage bank loan of US$1.7 million from Enterprise Bank in USA for purchasing the land and building, which constitute our U.S. offices, in 2009. The loan was secured by the property. The interest rate is fixed at 6% for first 5 years. Thereafter, the rate shall be reset at the then current five year U.S. treasury rate plus 2% for the remainder term of the loan. The term of the loan is 20 years.There was approximately RMB 9.4 million (US$1.5 million) outstanding as of December 31, 2012. The table below reflects the principal balance due for the next five years. For a discussion of economic restrictions on the ability of any of our subsidiaries to transfer funds to us or restrictions on the use of funds from our credit facilities, see “Item 8. Financial Information, A. Consolidated Statements and Other Financial Information, Dividend Policy” and “Item 3. Key Information, Risk Factors, Risks Related to Our Chinese Operations. We rely principally on dividends paid by our PRC subsidiaries to fund our cash and financing requirements and to pay dividends. Our ability to pay dividends is restricted.” On December 31, 2012, we had working capital of RMB 776.1 million (US$ 123.5 million) compared to RMB 719.8 million (US$ 114.2 million) at December 31, 2011. In our opinion, we believe that our cash balances and cash generated from operation, supplemented as needed by financing activities including obtaining short-term bank loans from our loan facilities in China are sufficient for our present capital requirements. Analysis of Cash Flows In 2012, net cash provided by operating activities of RMB 121.6 million (US$ 19.3 million) primarily resulted from income generated from operation, decrease in prepaid expense, inventories, other payable and increase in accounts payable. In 2012, accounts receivable increased by RMB 104.9 million (US$ 16.7 million) primarily resulting from an increase in accounts receivable collection period from 160 days to 212 days. Our solar energy customers pay us slower due to slow down in the sector. In 2012, we implemented a new inventory management system, resulting better control of inventories and reducing overall inventories by RMB 44.5 million (US$ 7.1 million). The decrease in prepaid expense primary resulted from less prepayment to materials suppliers. The increase in accounts payable primary resulted from extension of payment terms from suppliers. In 2012, we negotiated better credit line and longer credit term from suppliers as compared with prior year that we may need to pay cash on delivery. The decrease in other payable primary resulted from less employees’ salary and bonus accruals for the end of December 2012. The Company reserved less bonus payable due to 42.6% less net profit in 2012 as compared with 2011.In 2011, net cash provided by operating activities of RMB 26.3 million (US$ 4.1 million) primarily resulted from income generated from operations,a decrease in prepaid expense and a increase in accounts payable. In 2011, accounts receivable increased by RMB 200.7 million (US$ 31.1 million) primarily resulting from increase in sales and addition ofnew larger customersandwe extended credit line and term to them. The decrease in prepaid expense primarily resulted from less prepayment to materials suppliers. The increase in accounts payable is primarily resulted from the increase in purchase from supplier due to increase in sales in 2011. In 2012, net cash used in investing activities of RMB 271.2 million (US$ 43.1 million) primarily resulted from construction of production facilities and purchasing of equipment in Guilin.In 2011, net cash used in investing activities of RMB 95.3 million (US$ 14.8 million) primarily resulted from acquisition of a land use right in Guilin, construction of production facilities in Shanghai, and purchasing equipment. 43 In 2012, net cash provided by financing activities of RMB 113.4 million (US$ 18.0 million) primarily resulted from increased bank loans of RMB 131.5 million (US$ 20.9 million), partially offset by a dividend payment of RMB 18.3 million (US$ 2.9 million). The increase in bank loans was primary due to the increase in borrowings from bank of Communication for the purpose of construction of Guilin facilities. In 2011, net cash provided by financing activities of RMB 39.6 million (US$ 6.1 million) primarily resulted from increasedbank loans of RMB 54.2 million, partially offset by a dividend payment of RMB 14.6 million (US$ 2.3 million). Capital Expenditures and Requirements Our principal commitments consist of a long-term obligation outstanding under operating leases on certain buildings and apartments, employee contracts, capital commitments and bank loans. For more information on these commitments, see “Tabular Disclosure of Contractual Obligations” below. We had capital expenditures of RMB 223.7 million (US$35.5 million) for 2012.RMB 106.4 million were used to construction ofGuilin facilities and RMB 83.1million (US$ 13.2 million) were used to purchased equipment in Guilin. Capital expenditures in Shanghai included RMB 7millionused to expand our Shanghai facility, RMB 27.1 million( US$ 4.3 million) was used to purchase equipment,. In 2013, We expect an increase in capital expenditures of RMB 54 million (US$ 8.6million) for acquiring equipment in Guilin and RMB 43 million ( US$ 6.8 million) to pay offthe construction of Guilin facilities. We anticipate, based on management’s internal forecasts and assumptions relating to our operations, that our existing cash and funds generated from our operations, together with our existing financing agreements, will be sufficient to meet our working capital and capital expenditure requirements for the next 12 months. In the event that our plans change, our assumptions change or prove inaccurate, or other capital resources and projected cash flow otherwise prove to be insufficient to fund our operations (due to, for example, unanticipated expenses, technical problems or otherwise), we may be required to seek additional financing sooner than currently anticipated. C. Research and Development In 2012, we continued to add depth to our product portfolio and expanded offerings within our core product categories.We believe that our R&D strategy of developing new products and new applications for our products would enable us to address a broader market.R&D projects in 2012 include the following: ● Water cooled dry type transformer and enclosure for marine applications – We developed a 4750 KVA prototype unit that passed the customer’s factory acceptance tests, short circuit tests conducted by China STI, and received DNV certification. ● Three-Phase Three Column Amorphous Alloy Transformer – We developed a 1000KVA and 630KV three phase three column amorphous alloy transformer. ● SCOTT Transformer – We successfully developed a 10Kv 1200KVA prototype and delivered to the customer. ● Onshore and Offshore Wind Turbine Transformer – We developed a transformer for 2MW 35KV wind turbine transformer that passed KEMA and IABG tests and secured the customer’s approval. ● Triangular Three Dimensional Core Transformer – We developed a 10KV 315KVA prototype transformer and verified the performance of laminated three-dimensional triangular core dry-type transformer. ● Cast Resin Multi-pulse Phase Shift Rectifier Transformer for Wind Turbine Platforms– We developed a 3200KVA multi-pulse phase shift rectifier transformer for wind power applications.This transformer has a longer service life and can betterwithstand humid, filthy, and harsh environments than non-cast resin alternatives ● C Class Multi-Pulse Rectifier Transformer – We developed a high capacity C Class transformer for a customer’s converters. 44 ● High Efficiency Reactor for 630KW Solar Energy Power System – We developed a high efficiency reactor for 630 KW solar energy power system. ● Tubular Water Cooled Reactor -This product is developed for converters for wind and solar power systems.Tubular water cooled reactors use new heat dissipation technology and developed at a fast pace in China. ● Plate Type Water Cooled Reactor – Thisproduct is developed for coverters for wind and solar power systems.Plate type water cooled reactor is widely used in China. ● 40.5KV Gas-Insulated RMU Serial Scheme Development ● 12/24 KV Gas Insulated RMU type test of IAC ● Prefabricated Substation for Photovoltaic Power Generation – We developed a 40.5KV 1250KVA prefabricated substation for photovoltaic power generation that passed tests conducted by China National Center for Quality Supervision. ● Miniature Indoor Prefabricated Substation – We developed a 12kV 630KVA miniature indoor prefabricated substation that passed tests conducted by China National Center for Quality Supervision. ● Arc Suppression Coil Grounding Device – We developed a XHJTZ-315/10.5 arc suppression coil grounding device that passed tests conducted by quality inspection centers. ● KYN-40.5KV Withdrawable Metal Clad AC Switchgear – We developed a withdrawable metal clad AC switchgear that passed tests conducted by China National Center for Quality Supervision.This product monitors, controls, and protects electrical circuits and is mainly used in40.5KV and three phase AC 50HZ power distribution systems. ● KYN28A-24KV Withdrawable Metal Clad AC Switchgear - We developed a withdrawable metal clad AC switchgear that passed tests conducted by China National Center for Quality Supervision.This product monitors, controls, and protects electrical circuits and is mainly used in24KV and three phase AC 50HZ power distribution systems. ● Research and development of energy saving, fire retardant filler cast resin transformer. In 2013, we aim to expand our core product offerings and to explore new product categories.Some of our current initiatives include: ● Transformer Substation forWind Turbine Platforms – We are working on developing an enclosed transformer substation for wind turbine platforms that marries our gas insulated switchgear, multi-pulse phase shift rectifier transformer, and cooling system and that can operate in demanding offshore environments. ● +/-1 Mvar Static Var Generator -This product would improve the power factor of power systems and reduce line loss. ● High Voltage Frequency Convertor -This product employs vector control technology to control high voltage electric motors D. Trends Based on forecasts provided by our customers, we expect domestic China sales will grow steady in 2013 and international sales will be improved in 2013 compared to 2012. 45 With regard to materials prices, we expect prices of copper, aluminum, and epoxy resin to rise moderately in 2012 due to continuing upward pricing pressure on these commodities.We expect silicon steel prices to remain stable. At this time, we do not expect a significant or sudden rise in materials prices that would have a material adverse effect on our gross margins. E. Off-Balance Sheet Arrangements None. F. Tabular Disclosure of Contractual Obligations Our material contractual obligations are composed of operating lease commitments, employees contracts, capital commitments and repayment of bank loans. The table below provides a summary of the Company’s contractual obligations at December 31, 2012. Payments due by period (RMB in thousands) Contractual Obligations Total Less than 1 year 1-3 Years 3-5 years More than 5 years Operating Lease Obligations Employees Contracts (1) Capital Commitments (2) - - - Interest Cost (3) Bank loans Total Our employees in China include engineers, technicians, management and administrative personnel, marketing and sales personnel, and factory personnel, while employees in the United States include management, administrative, technical, and marketing personnel. All of the employees except US employees are contract employees and have entered into renewable employment contracts with us. Terms of the employment agreements with management, engineers, marketing and sales personnel and technicians range from two to five years and terms of the employment agreements with administrative personnel range from six months to one year. Capital commitments related to the purchase of our newequipment and machinery. The calculation of interest cost is based on an interest rate of 6%, applied to the ending long term loan balance outstanding at December 31, 2012. The outstanding loan was from our credit facilities with Enterprise Bank. For more details of this loan, see “B. Liquidity and Capital Resources” within this item above. Item 6. Directors, Senior Management and Employees. A. Directors and Senior Management Our directors and executive officers are as follows: Name Age Position Li Zhiyuan 58 Chairman of the Board of Directors, President, and Chief Executive Officer Ling Xiangsheng 61 Vice Chairman of the Board of Directors and Vice President Jing Yuqing 50 Secretary Mark Du 52 Principal Financial Officer Stephan R. Clark 60 Director Li-wen Zhang 60 Director Donald S. Burris 70 Director Cai Xu 49 Director 46 Li Zhiyuan has served as our Chairman of the Board of Directors, President, and Chief Executive Officer since April 1997, and of our predecessor, Haikou Jinpan, since August 1993, and as Chairman of the Board of Directors and Chief Executive Officer of Jinpan Hainan since June 1997. From October 1991 to present, Mr. Li served as General Manager of Haikou Rongda Enterprise Company and Director of Hainan’s KaDa Manufacturing Company, a Sino-Japanese joint-venture. From August 1988 to October 1991, Mr. Li served as General Manager of Hainan Jindao Yacht Company. From August 1982 to October 1988, Mr. Li was employed as an engineer at Guangxi Electric Power Institute. Mr. Li is responsible for the overall management of our operations. He is married to Jing Yuqing, our Secretary. Ling Xiangsheng has served as our Vice Chairman of the Board of Directors and Vice President since April 1997, and of our predecessor, Haikou Jinpan, since August 1993 and is responsible for the design, manufacture and development of our cast resin transformers. He has also served as the Vice President of Jinpan Hainan since June 1997. From June 1990 to December 1992, Mr. Ling was the chief consultant for the Danycast Company in Thailand where he was responsible for the entire production process of its cast resin transformer line. From January 1980 to June 1990, Mr. Ling was employed by the Beijing Transformer Company ultimately serving as Chief Engineer and General Manager for its cast resin transformer plant. Between October 1985 and February 1986, Mr. Ling attended Fuji Electric Company in Japan to study vacuum cast resin insulated transformer manufacturing technology. Mr. Ling was responsible for designing China’s first cast resin transformer. Jing Yuqing has served as our Secretary since April 1997, the President of our subsidiary Jinpan USA since 2000, and a director of our subsidiary Jinpan Hainan since 1993. From 1997 to 2002, Ms. Jing served as a director on our board. From October 1988 to December 1992, Ms. Jing was employed by the Hainan Electric Bureau Electric Planning Department as manager of the electrical engineering department. From September 1984 to October 1988, Ms. Jing performed designing services for the Liaoning Electric Designing Institute. Ms. Jing is the wife of Li Zhiyuan, our Chairman of the Board of Directors, President, and Chief Executive Officer. Mark Du has served as our Principal Financial Officer since August 2002. Since January 1993, Mr. Du has been Controller of PC Warehouse, Inc., a worldwide company headquartered in New Jersey, with 24 subsidiaries companies located throughout the United States. From September 1987 to December 1992, Mr. Du served in different accounting positions in various accounting firms and companies. Mr. Du received his Masters in Business Administration in Accounting from Pace University in 1987 and is a CPA. Stephan R. Clark was elected director in October 2006.Mr. Clark served as Group Vice President of Connectivity Solutions and Chief Operating Officer at Avaya Communications from January 2000 to January 2004. From October 1997 to January 2000, Mr. Clark served as the Marketing and Sales Vice President of Lucent Power Systems. From January 1982 to October 1997, Mr. Clark worked at AT&T where he acted as the managing director and chief representative in China and the regional managing director for the Asia/Pacific, as well as holding various sales and marketing positions. While at AT&T, Mr. Clark also served as program director for the AT&T Executive Education Program at the Wharton School at the University of Pennsylvania and the chairman for the Public Affairs Committee of American Chamber of Commerce in the People’s Republic of China. Mr. Clark holds a B.F.A. degree in political communication from Southern Methodist University and a M.A. in Management from the University of Texas at San Antonio. Dr. Li-Wen Zhang was elected to our Board of Directors in August 2003. Dr. Zhang is a permanent staff member of the United Nations Department of General Assembly Management Affairs currently in Economic and Social Council Servicing Branch. As part of the managing staff, Dr. Zhang provided consulting services to the Delegation of Beijing Fiscal Bureau on socioeconomic issues in November of 2000. In 1996, Dr Zhang helped organize a conference in Shanghai with Chinese authorities regarding the Development and Management of Special Economic Zones in a Transitional Economy. Dr. Zhang received a Ph.D. in International Comparative Education from Columbia University in 2001 and holds a Masters degree in Economic Policy Management from Columbia University Graduate School of Business and International Affairs. Donald S. Burris was elected to our Board of Directors in June 2001. Mr. Burris is the senior principal in the firm of Burris & Schoenberg, LLP, an AV-rated West Coast based law firm with a national and international practice. Mr. Burris served as editor-in-chief of the Georgetown Law Journal and as a law clerk to the Honorable James R. Browning of the United States Court of Appeals for the Ninth Circuit and has taught at the Georgetown Law Center, Loyola University School of Law, and the International Law Institute in Washington, D.C. Mr. Burris also served with distinction as a Special Counsel for the United States Senate Watergate Committee. Mr. Burris brings to the Company thirty-one years of experience as a successful businessman and business litigation attorney who has counseled clients from both a business and legal perspective. 47 Cai Xu was appointed to our Board of Directors in June 2009 and subsequently elected in September 2009.Since 2002, Dr. Cai has been a distinguished faculty member of the School of Electronic, Information, and Electrical Engineering at Shanghai Jiaotong University, one of China’s leading research universities.His research focuses on the application of high power electronics in electric systems, generators, and related electrical equipment, on the automation of power distribution networks, and on wind power grid connection and conversion technology.Since 2008, he has chaired the University’s Wind Energy Research Centre.The Centre combines research expertise in the fields of electrical, mechanical, control, and oceanic engineering to create a multidisciplinary platform for the research of wind energy.The Centre provides consultation services for the Chinese government and both public and private industries.Dr. Cai received his Ph.D and master’s degrees in electrical engineering from China University of Mining and Technology.He received his bachelor’s degree in power generation and electrical systems from China South East University. Family Relationships. Li Zhiyuan, our Chairman of the Board of Directors, President and Chief Executive Officer is married to Jing Yuqing, our Secretary. There is no arrangement or understanding with major shareholders, customers, suppliers or other, pursuant to which any person referred to above was selected as a director or member of senior management. B. Compensation of Directors and Officers The total compensation paid to our directors and officers during fiscal year 2012 was US$ 1,307,999 comprised of salaries in the amount of US$ 998,814 and bonuses in the amount of US$ 309,185. During 2012, we issued 96,071 shares of stock option to directors and officers. We did not reserve for any pension, retirement or similar benefits for our directors and officers. C.Board Practices All of our directors hold office until the next annual meeting of shareholders and until their successors have been elected and qualified. Our officers are elected by the Board of Directors at the first Board of Directors meeting after each annual meeting of shareholders and hold office until death, resignation, or upon removal from office. None of our directors have service contracts with Jinpan International or its subsidiaries providing for benefits upon termination of their employment. Our Audit Committee consists of Stephan R. Clark, Donald S. Burris, and Dr. Li-Wen Zhang, all of whom are independent directors. Mr. Stephan R. Clark is the chair of Audit Committee and also meets the criteria of an “Audit Committee Financial Expert” under the applicable rules and regulations of the SEC. The Audit Committee oversees our auditing procedures, receives and accepts the reports of our independent certified public accountants, oversees our internal systems of accounting and management controls, and makes recommendations to the Board of Directors as to the selection and appointment of our auditors. The Audit Committee is governed by the terms of the Charter of the Audit Committee of the Board of Directors. Our Compensation Committee consists of Donald S. Burris, Stephan R. Clark and Li-Wen Zhang. Mr. Donald S. Burris is the chair of the Compensation Committee. The function of the Compensation Committee is to administer the 2006 Stock Incentive Plan and to have authority over the salaries, bonuses, and other compensation arrangements of our executive officers. Our Nominating and Corporate Governance Committee consists of Li-Wen Zhang, Donald S. Burris, and Stephan R. Clark. Dr. Li-Wen Zhang is the chair of the Nominating and Corporate Governance Committee. This committee (1) identifies individuals qualified to become members of the Board, (2) selects, or recommends to the Board, the director nominees for the next annual stockholders meeting, (3) selects candidates to fill any vacancies on the Board; and (4) develops and recommends to the Board a set of corporate governance principles applicable to the corporation. 48 D. Employees As of December 31, 2012, we had 1,696 employees in China, including 224 engineers and technicians, 456 management and administrative personnel, 138 marketing and sales personnel and 878 manufacturing personnel. We also had 8 employees in the United States, including 3 management and administrative personnel, 2 marketing and sales personnel, 2 accounting personnel, and 1 legal personnel. Except for our U.S. employees, all of our employees are contract employees and have entered into renewable employment contracts with us. Terms of our employment agreements with management, engineers, sales persons, and technicians range from two to three years and the terms of our employment agreements with support personnel range from six months to one year.Our employees are not currently members of a trade union. We have not experienced any strikes or other labor disputes that have interfered with our operations and we believe that our relations with our employees are good. E.Share Ownership For the share ownership of our directors and executive officers, see Item 7(A). 49 Item 7.
